Exhibit 10.1

 







Execution Copy



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Master Servicer


 

and


 

Berkeley Point Capital LLC,
Primary Servicer


 

PRIMARY SERVICING AGREEMENT

 

Dated as of May 1, 2016

 

CFCRE 2016-C4 Mortgage Trust
Commercial Mortgage Pass-Through Certificates, Series 2016-C4

 





 

 

 

 



TABLE OF CONTENTS

 





          Page             ARTICLE I DEFINITIONS   1   Section 1.01   Defined
Terms   1 ARTICLE II MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER TO PERFORM
SERVICING RESPONSIBILITIES   2   Section 2.01   Contract for Servicing;
Possession of Loan Documents   2   Section 2.02   Notice of Defect, Breach or
Repurchase Request   3 ARTICLE III SERVICING OF THE MORTGAGE LOANS AND THE
SERVICED COMPANION LOANS   3   Section 3.01   Primary Servicer to Service   3  
Section 3.02   Merger or Consolidation of the Primary Servicer   16   Section
3.03   Limitation on Liability of the Primary Servicer and Others   16   Section
3.04   Primary Servicer Not to Resign   17   Section 3.05   No Transfer or
Assignment of Servicing   17   Section 3.06   Indemnification   18 ARTICLE IV
DEFAULT   18   Section 4.01   Events of Default   18   Section 4.02   Waiver of
Defaults   21   Section 4.03   Other Remedies of Master Servicer   22 ARTICLE V
TERMINATION   22   Section 5.01   Termination   22   Section 5.02   Termination
With Cause   22   Section 5.03   Intentionally Deleted   22   Section 5.04  
Termination of Duties with Respect to Specially Serviced Loans   23 ARTICLE VI
MISCELLANEOUS   23   Section 6.01   Successor to the Primary Servicer   23  
Section 6.02   Financial Statements   23   Section 6.03   Closing   23   Section
6.04   Closing Documents   23   Section 6.05   Notices   24   Section 6.06  
Severability Clause   25

 



i 

 



 

TABLE OF CONTENTS
(continued)

 



          Page               Section 6.07   Counterparts   25   Section 6.08  
Governing Law   26   Section 6.09   Protection of Confidential Information   26
  Section 6.10   Intention of the Parties   26   Section 6.11   Third Party
Beneficiary   26   Section 6.12   Successors and Assigns; Assignment of
Agreement   26   Section 6.13   Waivers   27   Section 6.14   Exhibits   27  
Section 6.15   General Interpretive Principles   27   Section 6.16   Complete
Agreement   27   Section 6.17   Further Agreement   27   Section 6.18  
Amendments   27   Section 6.19   Exchange Act Rule 17g-5 Procedures   27  
Section 6.20   Notification to Primary Servicer Concerning REO Property   28

 



EXHIBIT A MORTGAGE LOAN SCHEDULE   A-1 EXHIBIT B PRIMARY SERVICER’S OFFICER’S
CERTIFICATE   B-1 EXHIBIT C POOLING AND SERVICING AGREEMENT   C-1 EXHIBIT D
[RESERVED]     EXHIBIT E QUARTERLY SERVICING CERTIFICATION   E-1 EXHIBIT F FORM
OF ACCOUNT CERTIFICATION   F-1 EXHIBIT G FORM OF COLLECTION REPORT   G-1 EXHIBIT
H FORM OF CERTIFICATE OF INSURANCE   H-1 EXHIBIT I NEW LEASE INFORMATION   I-1
EXHIBIT J MONTHLY ESCROW ACCOUNTS CERTIFICATION   J-1

 



ii 

 

 

This is a Primary Servicing Agreement (this “Agreement”), dated as of May 1,
2016, by and between Berkeley Point Capital LLC, a Delaware limited liability
company having an office at One Beacon Street, 14th Floor, Boston, MA 02108, and
its successors and assigns (the “Primary Servicer”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, having an office at c/o Commercial Mortgage Servicing, MAC
D1086, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina 28202, and
its successors and assigns (the “Master Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, CCRE Commercial Mortgage Securities, L.P., as Depositor (the
“Depositor”), Rialto Capital Advisors, LLC, as Special Servicer (the “Special
Servicer”), U.S. Bank National Association, as Trustee (the “Trustee”), U.S.
Bank National Association, as Certificate Administrator (in such capacity, the
“Certificate Administrator”), as Paying Agent and as Custodian, Park Bridge
Lender Services LLC, as Operating Advisor (in such capacity, the “Operating
Advisor”) and as Asset Representations Reviewer, and the Master Servicer have
entered into that certain Pooling and Servicing Agreement dated as of May 1,
2016 (as amended, modified and restated from time to time, the “Pooling and
Servicing Agreement”), whereby the Master Servicer shall master service certain
mortgage loans and related companion loans (defined below), on behalf of the
Trustee; and

 

WHEREAS, the Master Servicer desires to enter into a contract with the Primary
Servicer whereby the Primary Servicer shall service the mortgage loans listed on
Exhibit A (the “Mortgage Loan Schedule”) attached hereto (the “Mortgage Loans”)
and the companion loans listed on the Mortgage Loan Schedule (the “Serviced
Companion Loans”“) on behalf of the Master Servicer.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Primary Servicer hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Defined Terms.

 

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

 

“Collection Report” shall mean the monthly report prepared by the Primary
Servicer setting forth, with respect to each Mortgage Loan and Serviced
Companion Loan and the most recently ended Collection Period prior to the due
date of such report, the information described on Exhibit G attached hereto.

 

“Mortgage Loans” shall have the meaning specified in the recitals hereto.

 

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

 



 

 

 

“Other Determination Date Remittance Date” shall mean one (1) Business Day prior
to the “determination date” as such term or similar term is defined in the Other
Pooling and Servicing Agreement governing the securitization of the Serviced
Pari Passu Companion Loan.

 

“Primary Servicer Collection Account” shall have the meaning specified in
Section 3.01(c)(10) of this Agreement.

 

“Primary Servicer Serviced Whole Loan Collection Account” shall have the meaning
specified in Section 3.01(c)(12) of this Agreement.

 

“Primary Servicer Remittance Amount” shall mean, with respect to any date, an
amount equal to, without duplication, (a) the sum of (i) the aggregate of the
amounts on deposit in the Primary Servicer Collection Account (as defined
herein) as of such date, (ii) the aggregate of the amounts on deposit in the
Primary Servicer Serviced Whole Loan Collection Account (as defined herein) as
of such date, (iii) the aggregate of all other amounts received with respect to
the Mortgage Loans and Serviced Companion Loans as of such date to the extent
not previously remitted to the Master Servicer or the Serviced Companion Loan
Noteholders and (iv) the aggregate amount of Prepayment Interest Shortfalls
deposited by the Primary Servicer in the Primary Servicer Collection Account and
the Primary Servicer Serviced Whole Loan Collection Account as required by
Section 3.17 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(30) of this Agreement, to the extent not previously
remitted to the Master Servicer, net of (b) the portion of the amount described
in subclause (a) of this definition that represents one or more of the
following: (i) Escrow Payments (other than the Escrow Payments that are to be
used to reimburse the Master Servicer for Servicing Advances) or (ii) any
amounts that the Primary Servicer is entitled to retain as compensation pursuant
to Section 3.12 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(23) of this Agreement.

 

“Primary Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

 

“Primary Servicer Reporting Date” shall mean the first Business Day after each
Determination Date.

 

“Primary Servicer Parties” shall have the meaning specified in Section 3.03 of
this Agreement.

 

“Primary Servicing Fee” shall mean, with respect to each Mortgage Loan and each
Serviced Companion Loan, the fee payable to the Primary Servicer pursuant to
Section 3.01(c)(23) of this Agreement.

 

“Primary Servicing Fee Rate” shall mean, with respect to each Mortgage Loan and
each Serviced Companion Loan, the rate that corresponds to such Mortgage Loan or
Serviced Companion Loan set forth on Exhibit A hereto under the heading “Primary
Servicing Fee.”

 

“Serviced Companion Loans” shall have the meaning specified in the recitals
hereto.

 



 2

 

 

“Serviced Whole Loans” shall mean (i) the Mortgage Loan identified as
Renaissance Cincinnati on Exhibit A attached hereto and its related Serviced
Companion Loans and (ii) the Mortgage Loan identified as 215 West 34th Street &
218 West 35th Street on Exhibit A attached hereto and its related Serviced
Companion Loans.

 

ARTICLE II

MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

 

Section 2.01     Contract for Servicing; Possession of Loan Documents.

 

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Primary Servicer, subject to the terms of this Agreement, for
the servicing of the Mortgage Loans and the Serviced Companion Loans. On and
after the Closing Date, the Primary Servicer shall hold any portion of the
Servicing File or the Mortgage File in the possession of the Primary Servicer in
trust by the Primary Servicer, on behalf of the Master Servicer for the benefit
of the Trustee. The Primary Servicer’s possession of any portion of the
Servicing File or the Mortgage File shall be at the will of the Master Servicer
and the Trustee for the sole purpose of facilitating the servicing or the
supervision of servicing of the related Mortgage Loan and Serviced Companion
Loan pursuant to this Agreement, and such retention and possession by the
Primary Servicer shall be in a custodial capacity only. Any portion of the
Servicing File or the Mortgage File retained by the Primary Servicer shall be
identified to reflect clearly the ownership of the related Mortgage Loan by the
Trustee. The Primary Servicer shall release from its custody any Mortgage File
retained by it only in accordance with this Agreement and the Pooling and
Servicing Agreement. The Primary Servicer shall provide to the Master Servicer
as soon as practicable after request therefor by the Master Servicer a copy of
any documents held by it with respect to the Mortgage Loans and Serviced
Companion Loans. During the term of this Agreement, the Primary Servicer will
also provide to the Master Servicer a copy of any lease, amendments and other
documents related to the Mortgaged Properties securing the Mortgage Loans and
any related Serviced Companion Loan or related to the Mortgage Loans and any
related Serviced Companion Loan as soon as possible after receipt or execution
thereof, as applicable. Except as otherwise provided herein, the Primary
Servicer shall not be obligated to provide a copy of any documents held by it
with respect to the Mortgage Loans and Serviced Companion Loans to any Person
not a party to this Agreement. If and so long as the Primary Servicer (i) has a
vault or other adequate safety procedures in place satisfactory to the Master
Servicer, in its sole discretion, or (ii) outsources such responsibility to a
third party vendor satisfactory to the Master Servicer, who has a vault or other
adequate safety procedures in place satisfactory to the Master Servicer, in its
sole discretion, the Primary Servicer shall hold the original of any letters of
credit related to a Mortgage Loan and perform any obligations of the Master
Servicer with respect thereto all in accordance with any applicable requirements
of Section 2.01(c) of the Pooling and Servicing Agreement. If at any time the
Primary Servicer does not satisfy the conditions described in clause (i) or
clause (ii) of the immediately preceding sentence, the Primary Servicer shall
immediately deliver to the Master Servicer the original of any letters of credit
related to any Mortgage Loan.

 



 3

 

 

Section 2.02     Notice of Defect, Breach or Repurchase Request.

 

Following its receipt from the Depositor, the Master Servicer shall provide a
copy of the CCRE Purchase Agreement to the Primary Servicer. The Primary
Servicer shall notify the Master Servicer in writing within five (5) Business
Days after the Primary Servicer discovers or receives notice alleging a Defect
or a Breach or receives a Repurchase Communication of a Repurchase, a Repurchase
Request, a Repurchase Request Rejection or a Repurchase Request Withdrawal. The
Primary Servicer shall promptly, but in no event later than five (5) Business
Days after receipt, provide to the Master Servicer a copy of any written
Repurchase Request, Repurchase Request Withdrawal, Repurchase or Repurchase
Request Rejection received by the Primary Servicer and such other information in
the possession of the Primary Servicer reasonably requested by the Master
Servicer to fulfill its obligations under Section 2.03(d) of the Pooling and
Servicing Agreement. The Primary Servicer shall promptly provide to the Master
Servicer any Certificateholder Repurchase Request received by the Primary
Servicer and such other information in the possession of the Primary Servicer
reasonably requested by the Master Servicer to fulfill its obligations under
Section 2.03(j) of the Pooling and Servicing Agreement.

 

ARTICLE III

SERVICING OF THE MORTGAGE LOANS AND THE SErVICED COMPANION LOANS

 

Section 3.01     Primary Servicer to Service.

 

(a)          The Primary Servicer, as an independent contractor, shall service
and administer the Mortgage Loans and the Serviced Companion Loans in a manner
consistent with the Servicing Standard under the Pooling and Servicing Agreement
and, in the case of the Serviced Companion Loans, as a collective whole as if
such Certificateholders and Serviced Companion Loan Noteholders, as applicable,
constituted a single lender.

 

(b)          The Primary Servicer shall perform, on behalf of the Master
Servicer, all of the obligations of the Master Servicer (with respect to the
Mortgage Loans and the Serviced Companion Loans subject to this Agreement) as
set forth in those sections of the Pooling and Servicing Agreement incorporated
herein pursuant to Section 3.01(c) of this Agreement (the “Incorporated
Sections”), as modified by Section 3.01(c) of this Agreement, and the Master
Servicer shall have the same rights with respect to the Primary Servicer that
the Trustee, the Certificate Administrator, the Custodian, the Depositor, the
Controlling Class Certificateholders, the Controlling Class Representative, the
Operating Advisor, the Rating Agencies, the 17g-5 Information Provider, the
Underwriters, the Initial Purchasers, the Directing Certificateholder, the
Certificateholders, the Serviced Companion Loan Noteholders, the Serviced Pari
Passu Companion Loan Noteholders, the Asset Representations Reviewer, and the
Special Servicer (including, without limitation, the right of the Special
Servicer to direct the Master Servicer during certain periods) have with respect
to the Master Servicer under the Pooling and Servicing Agreement to the extent
that the Primary Servicer is acting on behalf of the Master Servicer hereunder
and except as otherwise set forth herein. Without limiting the foregoing, and
subject to Section 3.23 of the Pooling and Servicing Agreement as modified
herein, the Primary Servicer shall service and administer the Mortgage Loans and
the Serviced Companion Loans that are not Specially Serviced Loans. All
references herein to the respective duties of the Primary Servicer

 

 4

 

 



and the Special Servicer, and to the areas in which they may exercise
discretion, shall be subject to Section 3.23 of the Pooling and Servicing
Agreement, as modified herein and to the Special Servicer’s rights to service
Specially Serviced Loans. Except as otherwise set forth below, for purposes of
this Agreement, (i) references to the Trustee, the Certificate Administrator,
the Depositor, the Custodian, the Rating Agencies, the 17g-5 Information
Provider, the Special Servicer, the Controlling Class Certificateholder, the
Controlling Class Representative, the Operating Advisor, the Underwriters, the
Initial Purchasers, the Directing Certificateholder, the Serviced Companion Loan
Noteholders, the Serviced Pari Passu Companion Loan Noteholders, the Asset
Representations Reviewer and the Certificateholders in the Incorporated Sections
(and in the defined terms used therein) shall be deemed to be references to the
Master Servicer hereunder, (ii) references to the Master Servicer in the
Incorporated Sections (and in the defined terms used therein) shall be deemed to
be references to the Primary Servicer hereunder, (iii) references to the
Mortgage Loans in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Mortgage Loans as defined
herein, (iv) references to the Serviced Companion Loans and Serviced Pari Passu
Companion Loans in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Serviced Companion Loans in
this Agreement, and (v) references to the Serviced Whole Loan in the
Incorporated Sections (and in the defined terms used therein) shall be deemed to
be references to the Serviced Whole Loan in this Agreement (such modification of
the Incorporated Sections shall be referred to herein as the “References
Modification”). With respect to all servicing responsibilities of the Master
Servicer under the Pooling and Servicing Agreement that are not being performed
by the Primary Servicer under this Agreement, the Primary Servicer shall
reasonably cooperate with the Master Servicer to facilitate the timely
performance of such servicing responsibilities. The Primary Servicer shall not
take any action (whether or not authorized hereunder) as to which the Master
Servicer has advised it in writing that such action if taken may result in the
imposition of a tax on any portion of the Trust or cause either the Lower-Tier
REMIC or the Upper-Tier REMIC to fail to qualify as a REMIC or cause the Grantor
Trust to fail to qualify as a grantor trust. The Primary Servicer shall fully
cooperate with the Master Servicer in connection with avoiding (a) the
imposition of a tax on any portion of the Trust, (b) causing either the
Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify as a REMIC, and (c)
causing the Grantor Trust to fail to qualify as a grantor trust.

 

(c)          The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:

 

(1)          Section 1.02. The determination as to the application of amounts
collected in respect of any Mortgage Loan and Serviced Companion Loan, in the
absence of express provisions in the related Loan Documents or to the extent
that such terms authorize the lender to use its discretion, shall be made by the
Master Servicer.

 

(2)          Section 2.04(a). Section 2.04(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Primary Servicer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Primary Servicer is in compliance
with the laws of each state (within the United States of America) in which any
related Mortgaged Property is located to the extent necessary to perform

 



 5

 

 

its obligations under this Agreement.” The Primary Servicer hereby represents
and warrants, as of the date hereof, that (i) each insurance policy and fidelity
bond referenced in Section 3.08(d) of the Pooling and Servicing Agreement names
the Master Servicer as an additional insured and loss payee; (ii) the net worth
of the Primary Servicer determined in accordance with generally accepted
accounting principles is not less than $2 million; and (iii) the Primary
Servicer is authorized to transact business in the state or states in which the
Mortgaged Properties are located, if and to the extent required by applicable
law.

 

(3)          Sections 3.01(a), (b) and (e). Without limiting the generality of
the obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify on a quarterly basis, starting with the quarter ending June
of 2016, within thirty (30) days of the end of such quarter the information on
the Mortgage Loans and the Serviced Companion Loans as required by, and in the
form of, Exhibit E attached hereto, pursuant to Section 3.01(c)(26) of this
Agreement. In addition, without limiting the generality of the foregoing, the
Primary Servicer shall use efforts consistent with the Servicing Standard to
continue all UCC financing statements in favor of the assignee prior to the
expiration of such UCC financing statements. The Master Servicer shall forward
the Primary Servicer recorded UCC financing statements reflecting the Trust as
the secured party. Notwithstanding the foregoing, the Primary Servicer’s
authority is restricted as provided in Section 3.01(c)(20) and (35) of this
Agreement.

 

(4)          Sections 3.01(c) and (d). References to the Master Servicer shall
not be deemed to be references to the Primary Servicer for purposes of Sections
3.01(c) and (d) of the Pooling and Servicing Agreement. Each and every one of
the terms and conditions of Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement shall be enforceable against the Primary Servicer in
accordance with the terms thereof. The Primary Servicer may not enter into
Primary Servicing Agreements in connection with the Mortgage Loans or the
Serviced Companion Loans and shall directly service the Mortgage Loans and
Serviced Companion Loans in accordance with the terms and conditions of this
Agreement. To the extent required by Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement, this Agreement will be assumed by the Trustee if the
Trustee has assumed the duties of the Master Servicer or by a successor Master
Servicer without cost or obligation to the assuming party or the Trust Fund,
upon the assumption by such party of the obligations, except to the extent they
arose prior to the date of assumption, of the Master Servicer pursuant to
Section 7.02 of the Pooling and Servicing Agreement. The Primary Servicer may
not foreclose any Mortgage or, except as permitted by Section 3.01(c)(20) or
(35) of this Agreement, grant any modification, extension, waiver or amendment
to any Mortgage Loan or Serviced Companion Loan.

 

(5)          Reserved.

 

(6)          Section 3.03. The Primary Servicer may not waive late payment
charges or Default Interest that the Master Servicer is permitted to waive under
Section 3.03 of the Pooling and Servicing Agreement without the consent of the
Master Servicer. The Primary Servicer shall forward to the Master Servicer a
copy of all operating statements, income statements, budgets and rent rolls
collected by the Primary Servicer within the timeframe set forth in Section
3.01(c)(27) of this Agreement. The Primary Servicer shall promptly notify the
Master Servicer of any defaults under the Mortgage Loans or the Serviced
Companion Loan, collection issues or customer issues; provided that the Primary
Servicer shall not take any action with respect to

 



 6

 

 

enforcing the Mortgage Loans or the Serviced Companion Loan without the prior
written approval of the Master Servicer.

 

(7)          Section 3.04(a). The Primary Servicer shall not be obligated to
make any Servicing Advances. The Primary Servicer shall give the Master Servicer
not less than five (5) Business Days’ notice before the date on which the Master
Servicer is required to make any Servicing Advance with respect to any Mortgage
Loan or Serviced Companion Loan. Upon the occurrence of an insured loss at a
Mortgaged Property, the Primary Servicer shall notify the Master Servicer of the
loss and the Primary Servicer’s receipt of the Insurance Proceeds. The Primary
Servicer will provide to the Master Servicer all loss-related records and
information received by the Primary Servicer as such information becomes
available and shall confer with the Master Servicer regarding the process of
releasing to the affected Borrower the Insurance Proceeds, including but not
limited to questions such as whether the Primary Servicer is authorized to (i)
endorse the checks issued by the insurer representing the Insurance Proceeds;
and (ii) release the Insurance Proceeds to the affected Borrower. With respect
to non-escrowed payments, when the Primary Servicer becomes aware in accordance
with the Servicing Standard that the Borrower has failed to make any such
payment or, with respect to escrowed loans, collections from the Borrower are
insufficient to pay any such item before the applicable penalty or termination
date, the Primary Servicer shall promptly notify the Master Servicer. The Master
Servicer may direct the Primary Servicer to (and upon such direction, the
Primary Servicer shall) make a payment from amounts on deposit in the Primary
Servicer Collection Account or Primary Servicer Serviced Whole Loan Collection
Account as contemplated by Section 3.04(a) of the Pooling and Servicing
Agreement.

 

(8)          Section 3.04(b). The creation of any Escrow Account shall be
evidenced by a certification in the form of Exhibit F attached hereto and a copy
of such certification shall be furnished to the Master Servicer within three (3)
days of the Closing Date and thereafter to the Master Servicer upon any transfer
of any Escrow Account.

 

(9)          Section 3.04(c). Without the express written consent of the Master
Servicer, the Primary Servicer shall not (a) waive or extend the date set forth
in any agreement governing reserve funds by which the required repairs and/or
capital improvements at the related Mortgaged Property must be completed or (b)
release any earn out reserve funds or return any related letters of credit
delivered in lieu of earn out reserve funds. The Primary Servicer shall promptly
notify the Master Servicer of any failure by the Borrower described in Section
3.04(c) of the Pooling and Servicing Agreement

 

(10)        Section 3.05(a). The Primary Servicer shall establish a collection
account (hereinafter the “Primary Servicer Collection Account”), meeting all of
the requirements of the Collection Account, and references to the Collection
Account shall be references to such Primary Servicer Collection Account. The
creation of any Primary Servicer Collection Account shall be evidenced by a
certification in the form of Exhibit F attached hereto and a copy of such
certification shall be furnished to the Master Servicer within three (3) days of
the Closing Date and thereafter to the Master Servicer upon any transfer of the
Primary Servicer Collection Account. Notwithstanding the fourth paragraph of
Section 3.05(a) of the Pooling and Servicing Agreement, the Primary Servicer
shall deposit into the Primary Servicer Collection Account and include in its
Primary Servicer Remittance Amount all Default Interest, any late payment fees,

 



 7

 

 

Modification Fees, defeasance fees, Assumption Fees, loan service transaction
fees, assumption application fees, consent fees, Prepayment Interest Excess,
charges for beneficiary statements or demands, amounts collected for checks
returned for insufficient funds and other fees and amounts collected from the
Borrowers that constitute additional Servicing Compensation and/or additional
Special Servicing Compensation (in each case, other than those to which the
Primary Servicer is entitled pursuant to Section 3.01(c)(23) of this Agreement).
Any amounts of additional Special Servicing Compensation payable to the Special
Servicer shall be remitted to the Special Servicer by the Master Servicer. For
purposes of the last paragraph of Section 3.05(a) of the Pooling and Servicing
Agreement, the Master Servicer shall direct the Special Servicer to make payment
of amounts referenced therein directly to the Primary Servicer for deposit in
the Primary Servicer Collection Account.

 

(11)          Section 3.05(c) is not incorporated herein. With respect to each
Distribution Date, the Primary Servicer shall deliver to the Master Servicer on
or before the Primary Servicer Remittance Date the Primary Servicer Remittance
Amount allocable to the Mortgage Loans for such date. Each remittance required
to be made to the Master Servicer on the Primary Servicer Remittance Date shall
be made by wire transfer. Each month, on each Business Day between the Primary
Servicer Remittance Date and the Distribution Date, the Primary Servicer shall
forward to the Master Servicer by wire transfer the Primary Servicer Remittance
Amount allocable to the Mortgage Loans for such date. Each month, on each
Business Day that the Primary Servicer is not required to remit to the Master
Servicer pursuant to the previous sentence, the Primary Servicer shall forward
to the Master Servicer by wire transfer all amounts collected by the Primary
Servicer and not previously remitted to the Master Servicer which constitute
delinquent payments on the Mortgage Loans and any related Penalty Charges.
Section 3.01(c)(25) of this Agreement sets forth certain reporting requirements
with respect to such remittances.

 

(12)          Section 3.05(g). The Primary Servicer shall establish a collection
account (hereinafter the “Primary Servicer Serviced Whole Loan Collection
Account”), meeting all of the requirements of the Serviced Whole Loan Collection
Account, and references to the Serviced Whole Loan Collection Account shall be
references to such Primary Servicer Serviced Whole Loan Collection Account. The
creation of any Primary Servicer Serviced Whole Loan Collection Account shall be
evidenced by a certification in the form of Exhibit F attached hereto and a copy
of such certification shall be furnished to the Master Servicer within three (3)
days of the Closing Date and thereafter to the Master Servicer upon any transfer
of the Primary Servicer Serviced Whole Loan Collection Account. Notwithstanding
the second paragraph of Section 3.05(g) of the Pooling and Servicing Agreement,
the Primary Servicer shall deposit into the Primary Servicer Serviced Whole Loan
Collection Account and include in its Primary Servicer Remittance Amount all
Default Interest, any late payment fees, Modification Fees, defeasance fees,
Assumption Fees, loan service transaction fees, assumption application fees,
consent fees, Prepayment Interest Excess, charges for beneficiary statements or
demands, amounts collected for checks returned for insufficient funds and other
fees and amounts collected from the Borrowers that constitute additional
Servicing Compensation and/or additional Special Servicing Compensation (in each
case, other than those to which the Primary Servicer is entitled pursuant to
Section 3.01(c)(23) of this Agreement). Any amounts of additional Special
Servicing Compensation payable to the Special Servicer shall be remitted to the
Special Servicer by the Master Servicer. For purposes of the last paragraph of
Section 3.05(g) of the Pooling and Servicing Agreement, the Master Servicer
shall direct the Special Servicer to make payment of

 



 8

 

 

amounts referenced therein directly to the Primary Servicer for deposit in the
Primary Servicer Serviced Whole Loan Collection Account.

 

(13)          Section 3.05(h) is not incorporated herein. On the earlier of the
Primary Servicer Remittance Date or the Other Determination Date Remittance Date
in each calendar month, the Sub-Servicer shall remit to the Master Servicer an
amount equal to the portion of the Primary Servicer Remittance Amount allocable
to the related Serviced Companion Loans for such date. Each month, on the first
Business Day after receipt of any Primary Servicer Remittance Amount (i) between
the Primary Servicer Remittance Date and the Distribution Date if the related
remittance was made on the Primary Servicer Remittance Date, or (ii) between the
Other Determination Date Remittance Date and the “determination date” as such
term or similar term is defined in the Other Pooling and Servicing Agreement if
the related remittance was made on the Other Determination Date Remittance Date,
the Primary Servicer shall forward to the Master Servicer by wire transfer the
Primary Servicer Remittance Amount allocable to the related Serviced Companion
Loans for such date.

 

(14)          Section 3.06(a) is not incorporated herein. The Primary Servicer
may, from time to time, make withdrawals from the Primary Servicer Collection
Account for any of the following purposes (the order set forth below not
constituting an order of priority for such withdrawals):

 

(i)            to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section 3.05(c) of
the Pooling and Servicing Agreement and Section 3.01(c)(11) of this Agreement;

 

(ii)           to the extent not otherwise required to be applied against
Prepayment Interest Shortfalls, to pay itself earned and unpaid Primary
Servicing Fees, with respect to the Mortgage Loans in respect thereof, the
Primary Servicer’s right to payment pursuant to this clause (ii) with respect to
any Mortgage Loans being limited to amounts on deposit in the Primary Servicer
Collection Account that are received on or in respect of on such Mortgage Loan
that are allocable as recovery of interest thereon;

 

(iii)          to pay itself, as additional servicing compensation in accordance
with Section 3.12(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Primary Servicer
Collection Account as provided in Section 3.01(c)(16) of this Agreement, but
only to the extent of the net investment earnings, if any, with respect to the
Primary Servicer Collection Account for any Collection Period;

 

(iv)          to clear and terminate the Primary Servicer Collection Account at
the termination of this Agreement pursuant to Section 9.01 of the Pooling and
Servicing Agreement, as modified herein; and

 

(v)           any amounts deposited in the Primary Servicer Collection Account
in error.

 



 9

 

 

The Primary Servicer shall keep and maintain separate accounting records, on a
Mortgage Loan by Mortgage Loan basis, reflecting amounts allocable to the
Mortgage Loans and on a property-by-property basis when appropriate, for the
purpose of justifying any withdrawal, debit or credit from the Primary Servicer
Collection Account. Upon written request, the Primary Servicer shall provide to
the Master Servicer such records.

 

(15)      Section 3.06(b) is not incorporated herein. The Primary Servicer may,
from time to time, make withdrawals from the Primary Servicer Serviced Whole
Loan Collection Account for any of the following purposes (the order set forth
below not constituting an order of priority for such withdrawals):

 

(i)            to remit (A) to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section 3.05(c) of
the Pooling and Servicing Agreement and Section 3.01(c)(11) of this Agreement
and (B) to the Master Servicer for deposit in the Serviced Whole Loan Collection
Account, the allocable portion of the Primary Servicer Remittance Amount
pursuant to Section 3.05(h) of the Pooling and Servicing Agreement and Section
3.01(c)(13) of this Agreement;

 

(ii)           to the extent not otherwise required to be applied against
Prepayment Interest Shortfalls, to pay itself earned and unpaid Primary
Servicing Fees, with respect to the Serviced Whole Loans in respect thereof, the
Primary Servicer’s right to payment pursuant to this clause (ii) with respect to
any Serviced Whole Loan being limited to amounts on deposit in the Primary
Servicer Serviced Whole Loan Collection Account that are received on or in
respect of on such Serviced Whole Loan that are allocable as recovery of
interest thereon;

 

(iii)          to pay itself, as additional servicing compensation in accordance
with Section 3.12(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Primary Servicer
Serviced Whole Loan Collection Account as provided in Section 3.01(c)(16) of
this Agreement, but only to the extent of the net investment earnings, if any,
with respect to the Primary Servicer Serviced Whole Loan Collection Account for
any Collection Period;

 

(iv)          to clear and terminate the Primary Servicer Serviced Whole Loan
Collection Account at the termination of this Agreement pursuant to Section 9.01
of the Pooling and Servicing Agreement, as modified herein; and

 

(v)           any amounts deposited in the Primary Servicer Serviced Whole Loan
Collection Account in error.

 

The Primary Servicer shall keep and maintain separate accounting records, on a
loan-by-loan and property-by-property basis when appropriate, for the purpose of
justifying any withdrawal, debit or credit from the Primary Servicer Serviced
Whole Loan Collection Account. Upon written request, the Primary Servicer shall
provide to the Master Servicer such records. Notwithstanding anything herein to
the contrary, any Late Collections or Principal Prepayments

 



 10

 

 

received by the Primary Servicer with respect to the Serviced Companion Loans
from the related Borrower shall be remitted by the Primary Servicer to the
Master Servicer on such Business Day such Late Collection or Principal
Prepayment is received in accordance with the related Intercreditor Agreement.

 

(16)          Section 3.07 is not incorporated herein. The Primary Servicer may
invest funds in the Primary Servicer Collection Account, the Primary Servicer
Serviced Whole Loan Collection Account and/or any Borrower Account maintained by
it on the same terms as the Master Servicer may invest funds in the Collection
Account, the Serviced Whole Loan Collection Account and/or a Borrower Account,
and subject to the same rights, restrictions and obligations regarding maturity
dates, gains, losses, withdrawals, possession and control of Permitted
Investments and Permitted Investments payable on demand. Without limiting the
generality of the foregoing, any investment of funds in the Primary Servicer
Serviced Whole Loan Collection Account and/or Borrower Account shall be made in
the name of the Trustee (in its capacity as such) or in the name of a nominee of
the Trustee.

 

(17)          Sections 3.08(a) and (c). References to the Collection Account
shall be references to the Primary Servicer Collection Account and references to
the Serviced Whole Loan Collection Account shall be references to the Primary
Servicer Serviced Whole Loan Collection Account. All insurance policies caused
to be maintained by the Primary Servicer hereunder shall also name the Master
Servicer as an additional insured and loss payee. Within thirty (30) days after
the Closing Date, the Primary Servicer shall forward to the Master Servicer a
fully completed certificate of insurance in the form of Exhibit H attached
hereto. Without limiting the generality of the obligations of the Primary
Servicer hereunder, the Primary Servicer shall monitor and certify as to the
status of insurance policies relating to the Mortgage Loans and the Serviced
Companion Loans on a quarterly basis starting for the quarter ending in June of
2016, within thirty (30) days of the end of such quarter as required by, and in
the form of, Exhibit E attached hereto, pursuant to Section 3.01(c)(25) of this
Agreement. The Primary Servicer shall promptly notify the Master Servicer of any
Mortgaged Property that is not insured against terrorist or other similar acts.
The Master Servicer or the Special Servicer shall make all determinations with
respect to terrorism insurance matters required to be made under Section 3.08 of
the Pooling and Servicing Agreement, and the Primary Servicer shall reasonably
cooperate with the Master Servicer in connection therewith.

 

(18)          Section 3.08(b). References to the Collection Account shall be
references to the Primary Servicer Collection Account and references to the
Serviced Whole Loan Collection Account shall be references to the Primary
Servicer Serviced Whole Loan Collection Account.

 

(19)          Section 3.08(d). The fidelity bond and insurance policies required
hereunder shall also name the Master Servicer as additional insured and loss
payee.

 

(20)          Section 3.09. Notwithstanding anything herein to the contrary, the
Primary Servicer will not permit or consent to any assumption, transfer,
defeasance or other action contemplated by Section 3.09 of the Pooling and
Servicing Agreement unless the Primary Servicer has confirmed with the Master
Servicer that the Master Servicer is either obligated to process or that the
Master Servicer and the Special Servicer have mutually agreed that the Master
Servicer shall process such request pursuant to Section 3.09 of the Pooling and
Servicing

 



 11

 

 

Agreement. Following such confirmation, the Primary Servicer will not permit or
consent to any assumption, transfer or other action contemplated by Section 3.09
of the Pooling and Servicing Agreement without the prior written consent of the
Master Servicer. With respect to any such proposed action, the Primary Servicer
shall promptly notify the Master Servicer of any Borrower request for such
action, and perform and forward to the Master Servicer any analysis,
recommendation or other information required to be prepared and/or delivered by
the Master Servicer under Section 3.09 of the Pooling and Servicing Agreement.
The Master Servicer, not the Primary Servicer, will deal directly with the
Special Servicer in connection with obtaining any necessary approval or consent
from the Special Servicer. If the Primary Servicer shall process any such
assumption, transfer or other action, and the Master Servicer consents to such
transaction, the Primary Servicer shall process, document and close such
transaction. Section 3.09(d) of the Pooling and Servicing Agreement is not
incorporated herein. The Primary Servicer shall promptly provide copies of any
waivers it effects pursuant to this Section to the Master Servicer and the
Master Servicer will provide notice or copies to the 17g-5 Information Provider
and Rating Agencies to the extent required by the Pooling and Servicing
Agreement.

 

(21)          Section 3.10. References to the Master Servicer shall not be
deemed to be references to the Primary Servicer for purposes of Section 3.10
(other than Section 3.10(i)) of the Pooling and Servicing Agreement.

 

(22)          Section 3.11. The references to the Collection Account shall be
references to the Primary Servicer Collection Account and the references to the
Serviced Whole Loan Collection Account shall be references to the Primary
Servicer Serviced Whole Loan Collection Account. No expense incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Primary Servicer Collection Account or the Primary Servicer
Serviced Whole Loan Collection Account.

 

(23)          Section 3.12(a). References to the Servicing Fee shall be
references to the Primary Servicing Fee. The second and fourth paragraphs of
Section 3.12(a) of the Pooling and Servicing Agreement are not incorporated
herein. In addition, the Primary Servicer shall be entitled to receive, as
additional servicing compensation, to the extent the Master Servicer is entitled
to such amounts under the Pooling and Servicing Agreement, (i) all investment
income earned on amounts on deposit in the Primary Servicer Collection Account
and the Primary Servicer Serviced Whole Loan Collection Account and certain
Borrower Accounts (to the extent consistent with the related Loan Documents),
(ii) 50% of that portion of late fees (but not Default Interest) on the Mortgage
Loans to which the Master Servicer is entitled under the Pooling and Servicing
Agreement and not required by the Pooling and Servicing Agreement to cover
Advance Interest or Additional Trust Fund Expenses and, in the case of the
Serviced Whole Loans, to the extent allocated to the related Mortgage Loan in
the related Intercreditor Agreement, (iii) 100% of any amounts collected by the
Primary Servicer for checks returned for insufficient funds with respect to the
Mortgage Loans to the extent the Master Servicer is entitled to such items under
Section 3.12(a)(iii) of the Pooling and Servicing Agreement, (iv) 50% of that
portion of any Assumption Fees and any similar fees to which the Master Servicer
is entitled under Section 3.12(a)(iv) of the Pooling and Servicing Agreement
with respect to the Mortgage Loans or Serviced Companion Loans in connection
with matters performed by the Primary Servicer pursuant to Section 3.01(c)(20)
of this Agreement, (v) 100% of that portion of any assumption application fees
to which the Master Servicer is entitled under Section 3.12(a)(iv) of

 



 12

 

 

the Pooling and Servicing Agreement with respect to the Mortgage Loans or
Serviced Companion Loans in connection with matters performed by the Primary
Servicer pursuant to Section 3.01(c)(20) of this Agreement, (vi) 50% of that
portion of any Modification Fees, consent fees and similar fees to which the
Master Servicer is entitled under Section 3.12(a)(iv) of the Pooling and
Servicing Agreement with respect to the Mortgage Loans or Serviced Companion
Loans in connection with matters performed by the Primary Servicer pursuant to
Section 3.01(c)(35) of this Agreement, (vii) 50% of that portion of any
defeasance fees to which the Master Servicer is entitled under Section
3.12(a)(iv) of the Pooling and Servicing Agreement with respect to the Mortgage
Loans or Serviced Companion Loans in connection with matters performed by the
Primary Servicer pursuant to Section 3.01(c)(20) of this Agreement and (viii)
100% of that portion of any beneficiary statement charges and demand fees to
which the Master Servicer is entitled under Section 3.12(a)(iv) of the Pooling
and Servicing Agreement with respect to the Mortgage Loans or Serviced Companion
Loans. The Primary Servicer shall not be entitled to Prepayment Interest
Excesses, Default Interest or any other amounts not specifically addressed above
in this Section 3.01(c)(23).

 

(24)          Sections 3.12(d) and (e). The Primary Servicer shall promptly
notify the Master Servicer of any request or inquiry described in the second
paragraph of Section 3.12(e) of the Pooling and Servicing Agreement (i.e., a
request from a Borrower, Certificateholder or other Person that requires the
assistance of legal counsel or other consultant, as further described in the
Pooling and Servicing Agreement).

 

(25)          Section 3.13(a) is not incorporated herein. The Primary Servicer
shall deliver to the Master Servicer, (a) no later than 1:00 p.m. New York City
time on the Primary Servicer Reporting Date (or, in the case of the Serviced
Whole Loans, on the earlier of the Primary Servicer Reporting Date or the Other
Determination Date Remittance Date), by electronic transmission in a format
designated by the Master Servicer, the CREFC® Loan Periodic Update File,
providing the required information as of such Determination Date, (b) no later
than 1:00 p.m. New York City time on the Primary Servicer Reporting Date (or, in
the case of the Serviced Whole Loans, on the earlier of the Primary Servicer
Reporting Date or the Other Determination Date Remittance Date), by electronic
transmission in a format designated by the Master Servicer the Collection Report
(the information therein to be stated as of the Determination Date) in the form
of Exhibit G attached hereto and (c) within thirty (30) days after the end of
each calendar quarter, beginning with the quarter ending on June 30, 2016, the
certification on the Mortgage Loans and the Serviced Companion Loans, including
without limitation information regarding UCC financing statements, taxes,
insurance premiums and ground rents, required by and in the form of Exhibit E
attached hereto. The Primary Servicer shall deliver to the Master Servicer on
the second Business Day of each month by electronic transmission in a format
designated by the Master Servicer, a remittance report containing scheduled
balance information for the Mortgage Loans and the Serviced Companion Loans
reflecting the scheduled Periodic Payment for such month in the form of Exhibit
G attached hereto. In addition, on each day that the Primary Servicer forwards
to the Master Servicer any funds pursuant to Section 3.01(c)(11) or Section
3.01(c)(13) of this Agreement, the Primary Servicer shall deliver to the Master
Servicer by electronic transmission (with a copy to
commercial.masterservicing.supp@wellsfargo.com) in a format reasonably
acceptable to the Master Servicer and the Primary Servicer, a report of the
nature of such remittance in the form of Exhibit G attached hereto. The Primary
Servicer shall also prepare and deliver to the Master Servicer not later than
1:00 p.m. New York City time by

 



 13

 

 

the twenty-fifth day of each month, a certification in the form of Exhibit J
attached hereto. The Primary Servicer shall also prepare and deliver to the
Master Servicer such other reports as reasonably requested by the Master
Servicer from time to time.

 

(26)          Section 3.13(b). References to the Collection Account shall be
references to such Primary Servicer Collection Account and references to the
Serviced Whole Loan Collection Account shall be references to such Primary
Servicer Serviced Whole Loan Collection Account.

 

(27)          Sections 3.13(d), (e) and (f). Section 3.13(c) of the Pooling and
Servicing Agreement is not incorporated herein. The Primary Servicer shall
deliver to the Master Servicer, no later than 1:00 p.m. New York City time on
the first Business Day following the Determination Date (or, in the case of the
Serviced Whole Loans, on the earlier of the Primary Servicer Reporting Date or
the Other Determination Date Remittance Date), by electronic transmission in the
format designated by the Master Servicer, a CREFC® Delinquent Loan Status
Report, the CREFC® Financial File, the CREFC® Property File, the CREFC®
Comparative Financial Status Report, the CREFC® Servicer Watch List, the CREFC®
Total Loan Report and the CREFC® Loan Level Reserve/LOC Report, each providing
the required information as of such Determination Date. At the request of Master
Servicer, the Primary Servicer shall send to a Borrower a notice directing such
Borrower to forward to the Special Servicer annual, quarterly and monthly
operating statements, budgets and rent rolls of the related Mortgaged Property,
and financial statements of such Borrower. The preparation and maintenance by
the Primary Servicer of all the reports specified in this Section 3.01(c)(27),
including the calculations made therein, shall be done in accordance with CREFC®
standards to the extent applicable thereto.

 

The Primary Servicer shall electronically deliver to the Master Servicer in
Microsoft Excel format promptly upon completion, and in any event, at least five
(5) Business Days before the Master Servicer must deliver or make available such
reports, statements and files under the Pooling and Servicing Agreement, a copy
of all operating statements and rent rolls collected by the Primary Servicer and
the CREFC® Operating Statement Analysis Report and CREFC® NOI Adjustment
Worksheet with respect to the Mortgage Loans as required by Section 3.13(d) of
the Pooling and Servicing Agreement.

 

(28)          Sections 3.14(a) and (b). The Primary Servicer shall also be
subject to Section 3.01(c)(37) of this Agreement. None of the restrictions in
Section 3.14 of the Pooling and Servicing Agreement or Section 3.01(c)(37) of
this Agreement shall prohibit or restrict oral or written communications, or
providing information, between the Primary Servicer, on the one hand, and a
Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Primary Servicer,
(ii) such Rating Agency’s or NRSRO’s approval of the Primary Servicer as a
commercial mortgage master, special or primary servicer or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Primary Servicer’s servicing operations in
general; provided, however, that the Primary Servicer shall not provide any
information relating to the Certificates or the Mortgage Loans to a Rating
Agency or NRSRO in connection with such review and evaluation by such Rating
Agency or NRSRO unless (x) Borrower, property or deal specific identifiers are
redacted; (y) such information has already been provided to the 17g-5
Information Provider and has been uploaded on to the 17g-5 Information
Provider’s Website or the Master Servicer confirms to the Primary Servicer in
writing that it has provided such information to such Rating Agency in
accordance with Section

 



 14

 



 

3.14(f) of the Pooling and Servicing Agreement; or (z) the Rating Agency
confirms in writing that it does not intend to use such information in
undertaking credit rating surveillance with respect to the Certificates. The
Primary Servicer shall provide to Master Servicer access to all the Servicing
Files, Mortgage Files and servicing systems maintained by the Primary Servicer
with respect to the Mortgage Loans and Serviced Companion Loans for audit and
review.

 

(29)          Sections 3.17(a) and (b). The Primary Servicer shall promptly (but
in no event later than thirty (30) days after the completion of related
inspection report) forward to the Master Servicer a copy of all inspection
reports prepared by or on behalf of the Primary Servicer. If any inspection
report identifies a “life safety” or other material deferred maintenance item
existing with respect to the related Mortgaged Property, the Primary Servicer
(x) shall promptly send to the related Borrower (with a copy to the Master
Servicer by email to cmsins@wellsfargo.com) a letter identifying such deferred
maintenance item and instructing the related Borrower to correct such deferred
maintenance item and (y) shall follow up with the related Borrower in writing
(with a copy to the Master Servicer by email to cmsins@wellsfargo.com) and at
such frequency as is in accordance with the Servicing Standard to confirm that
such deferred maintenance item is being corrected.

 

(30)          Section 3.17(c). On each Primary Servicer Remittance Date, the
Primary Servicer shall deposit into the Primary Servicer Collection Account or
the Primary Servicer Serviced Whole Loan Collection Account, as applicable, as
part of the Primary Servicer Remittance Amount, the amount set forth in Section
3.17(c) of the Pooling and Servicing Agreement to the extent resulting from
Principal Prepayments on the Mortgage Loans or Serviced Companion Loans and to
the extent that the Master Servicer is required to remit such amounts under
Section 3.17(c) of the Pooling and Servicing Agreement, and except that
references to Master Servicing Fees in Section 3.17(c) of the Pooling and
Servicing Agreement shall be references to Primary Servicing Fees.

 

(31)          Sections 3.17(d), (e) and (f). With respect to each Mortgage Loan
and Serviced Whole Loan serviced hereunder, the Primary Servicer shall inform
the ground lessor that any notices of default under the related ground lease
(or, with respect to a leasehold interest that is a space lease or an air rights
lease, the related space lease or air rights lease) should thereafter be
forwarded to the Master Servicer in addition to the Primary Servicer.

 

(32)          Section 3.20.

 

(33)          Section 3.23(a). The Primary Servicer shall promptly notify the
Master Servicer of any event or circumstance that the Primary Servicer deems to
constitute a Servicing Transfer Event with respect to any Mortgage Loan or
Serviced Whole Loan. The determination as to whether a Servicing Transfer Event
has occurred shall be made by the Master Servicer.

 

(34)          Sections 3.24(b), (c), (d) and (f). Any request for a Rating
Agency Confirmation shall be made in accordance with Section 3.01(c)(37) of this
Agreement.

 

(35)          Section 3.26. Notwithstanding anything herein to the contrary, the
Primary Servicer will not permit or consent to any modification, extension,
waiver, consent, Major Decision, Special Servicer Decision or other action
contemplated by Section 3.26 of the Pooling

 



 15

 

 

and Servicing Agreement unless the Primary Servicer has confirmed with the
Master Servicer that the Master Servicer is either obligated to process or has
mutually agreed with the Special Servicer to process such transaction pursuant
to Section 3.26 of the Pooling and Servicing Agreement. Following such
confirmation, the Primary Servicer will not permit or consent to any
modification, extension, waiver, consent, Major Decision, Special Servicer
Decision or other action contemplated by Section 3.26 of the Pooling and
Servicing Agreement without the prior written consent of the Master Servicer.
With respect to any such proposed action, the Primary Servicer shall promptly
notify the Master Servicer of any Borrower request for such action, and perform
and forward to the Master Servicer any analysis, recommendation or other
information required to be prepared and/or delivered by the Master Servicer
under Section 3.26 of the Pooling and Servicing Agreement. The Master Servicer,
not the Primary Servicer, will deal directly with the Special Servicer, the
Directing Holder, the Operating Advisor and the Rating Agencies in connection
with obtaining any necessary approval or consent from the respective party. If
the Primary Servicer shall process any such modification, extension, waiver,
consent, or other action, and the Master Servicer consents to any such
modification, extension, waiver, consent or other action, and the Master
Servicer consents to such transaction, the Primary Servicer shall document and
close such transaction. When forwarding a request for the approval of any lease
or renewal or extension thereof, the Primary Servicer shall forward to the
Master Servicer the information concerning such lease required by, and in the
form of, Exhibit I attached hereto. The Primary Servicer will not permit any
Principal Prepayment with respect to any Mortgage Loan or Serviced Companion
Loan without the written consent of the Master Servicer. The Primary Servicer
shall promptly forward all requests for Principal Prepayments to the Master
Servicer, along with a payoff statement (with respect to each Principal
Prepayment request) setting forth the amount of the necessary Principal
Prepayment calculated by the Primary Servicer.

 

(36)          Sections 3.27(a), (b), (e) and (f). References to the Serviced
Companion Loan Noteholder shall not mean the Master Servicer for the purposes of
Section 3.27(b) of the Pooling and Servicing Agreement and the fifth and sixth
paragraph of Section 3.27(e) of the Pooling and Servicing Agreement. Only the
last paragraph of Section 3.27(f) of the Pooling and Servicing Agreement is
incorporated herein. All such notices, reports or information shall be provided
by the Primary Servicer to the Master Servicer and only to the extent such duty
or obligation is required to be performed by the Primary Servicer in this
Agreement.

 

(37)          Section 3.30 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Primary Servicer shall not deliver any
information or documents to the 17g-5 Information Provider or make any request
to a Rating Agency for a Rating Agency Confirmation; all such deliveries and
requests shall be made by, and as determined necessary by, the Master Servicer.
The Primary Servicer shall not communicate (orally or in writing) with any
Rating Agency regarding any of the Loan Documents or any matter related to the
Mortgage Loans, Serviced Companion Loans, the related Mortgaged Properties, the
related Borrowers or any other matters in connection with the Certificates or
pursuant to this Agreement or the Pooling and Servicing Agreement. The Primary
Servicer agrees to comply (and to cause each and every subcontractor, vendor or
agent for the Primary Servicer and each of its officers, directors and employees
to comply) with the provisions relating to communications with the Rating
Agencies set forth in this Section 3.01(c)(37) and the Pooling and Servicing
Agreement and shall not deliver to any Rating Agency any report, notice,
statement, request for Rating

 



 16

 

 

Agency Confirmation or other information the communication of which to the
Rating Agencies is restricted by the Pooling and Servicing Agreement.

 

All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing Agreement.
To the extent that the Master Servicer is required to provide any information
to, or communicate with, any Rating Agency in accordance with its obligations
under the Pooling and Servicing Agreement and such information or communication
is regarding any Mortgage Loan or the primary servicing by the Primary Servicer
under this Agreement, the Primary Servicer shall provide the information to the
Master Servicer necessary for the Master Servicer to fulfill such obligations.

 

(38)          Section 4.07 is not incorporated herein. The Primary Servicer
shall have no obligation to make P&I Advances.

 

(39)          Sections 10.01, 10.02, 10.03, 10.05, 10.06, 10.07, 10.08, 10.09,
10.11, 10.12, and 10.13. The Primary Servicer shall cooperate fully with the
Master Servicer and deliver to the Master Servicer any and all statements,
reports, certifications, records and any other information in its possession and
necessary in the good faith determination of the Master Servicer, the
Certificate Administrator, the Trustee, the Depositor or any Other Depositor or
Other Trustee of any Other Securitization that includes a Serviced Companion
Loan to permit the Depositor or such Other Depositor, as applicable, to comply
with the provisions of Regulation AB and the Master Servicer to comply with its
obligations under Article X of the Pooling and Servicing Agreement, together
with such disclosures relating to the Primary Servicer, or the servicing of the
Mortgage Loans (or, if applicable, the related Serviced Companion Loan),
reasonably believed by the Depositor (or any Other Depositor or Other Trustee of
any Other Securitization that includes a Serviced Companion Loan), the
Certificate Administrator, the Trustee or the Master Servicer to be necessary in
order to effect such compliance. For purposes of this Section 3.01(c)(39) of
this Agreement, references to the Trustee, the Certificate Administrator or the
Depositor (or any Other Depositor or Other Trustee of any Other Securitization
that includes a Serviced Companion Loan) in Article X of the Pooling and
Servicing Agreement shall not be deemed to be references to the Master Servicer
but shall remain references to the Trustee, the Certificate Administrator or the
Depositor (or any Other Depositor or Other Trustee of any Other Securitization
that includes a Serviced Companion Loan); provided that the Primary Servicer
shall copy the Master Servicer on any notice, certificate or information
provided to the Trustee, the Certificate Administrator, the Depositor, the Other
Trustee or the Other Depositor pursuant to this Section 3.01(c)(39) of this
Agreement.

 

With respect to any period that the Primary Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Primary Servicer shall perform all obligations under Sections 10.03 and
10.05 of the Pooling and Servicing Agreement applicable to a servicer as
contemplated by Item 1108(a)(2) of Regulation AB (including, without limitation,
any obligation or duty the Master Servicer is required under Sections 10.03 and
10.05 of the Pooling and Servicing Agreement to cause (or use commercially
reasonable efforts to cause) a Servicing Function Participant or such servicer
as contemplated by Item 1108(a)(2) of Regulation AB) to perform. If any
Mortgaged Property that secures a Serviced

 



 17

 

 

Companion Loan is a “significant obligor” (within the meaning of Item 1101(k) of
Regulation AB), the Primary Servicer shall comply with Section 10.05(c) of the
Pooling and Servicing Agreement and shall deliver such information and reports
as provided therein to the Master Servicer at least five (5) Business Days
before the Master Servicer must deliver such items.

 

Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is an Additional Servicer
or a Servicing Function Participant, also to the Depositor and the Certificate
Administrator (and to any Other Depositor or Other Trustee of any Other
Securitization that includes a Serviced Companion Loan)) within the time
provided in Section 10.06 of the Pooling and Servicing Agreement.

 

The Primary Servicer shall provide all the reports required of a Reporting
Servicer under Section 10.07 of the Pooling and Servicing Agreement. The Primary
Servicer shall provide all reasonable cooperation (with respect to information
regarding the Primary Servicer, the Mortgage Loans or the Serviced Companion
Loans) to enable the Master Servicer to provide any Additional Form 10-K
Disclosure. Any Additional Form 10-K Disclosure and related Additional
Disclosure Notification required to be delivered by the Primary Servicer shall
be delivered to the Master Servicer (and, if the Primary Servicer is an
Additional Servicer or a Servicing Function Participant, also to the Depositor
and the Certificate Administrator (and to any Other Depositor or Other Trustee
of any Other Securitization that includes a Serviced Companion Loan)) on or
before the fifth (5th) Business Day preceding March 1st, commencing March 2017.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall provide a Performance Certification described in Section 10.08 of the
Pooling and Servicing Agreement (on which the Master Servicer and its officers,
directors and Affiliates, in addition to the Certification Parties, can
reasonably rely) to the Master Servicer on or before the fifth (5th) Business
Day preceding March 1st. If the Primary Servicer is a Reporting Servicer, such
Performance Certification shall also be provided to the Certifying Person by the
time required by the Pooling and Servicing Agreement, and if the Primary
Servicer is not a Reporting Servicer, such Performance Certification shall be
delivered only to the Master Servicer. In addition, the Primary Servicer (a)
shall provide such information and assistance as may be reasonably required to
cooperate with the Master Servicer in complying with Section 10.08 of the
Pooling and Servicing Agreement and (b) shall cooperate with the Master
Servicer’s reasonable requests in performing its due diligence for its
certification under Section 10.08 of the Pooling and Servicing Agreement.

 

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer, the Depositor and the Certificate Administrator (and to
any Other Depositor or Other Trustee of any Other Securitization that includes a
Serviced Companion Loan) within the time provided in Section 10.09 of the
Pooling and Servicing Agreement.

 

The Primary Servicer (without regard to whether the Primary Servicer is an
Additional Servicer or Servicing Function Participant) shall deliver its
Officer’s Certificate required by Section 10.11 of the Pooling and Servicing
Agreement to the Master Servicer on or before the fifth (5th) Business Day
preceding March 1st each year. If the Primary Servicer is an Additional

 



 18

 

 

Servicer or Servicing Function Participant, the Primary Servicer shall also
deliver such Officer’s Certificate to the Certificate Administrator, the
Trustee, the Depositor, the Other Trustee, the Other Depositor, and the 17g-5
Information Provider within the time provided in Section 10.11 of the Pooling
and Servicing Agreement, and if the Primary Servicer is not an Additional
Servicer or Servicing Function Participant, such Officer’s Certificate shall be
delivered only to the Master Servicer.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall deliver the items required under Sections 10.12 and 10.13 of the Pooling
and Servicing Agreement regarding itself (the “report on an assessment of
compliance with Relevant Servicing Criteria” and “accountants’ report”) to the
Master Servicer on or before the fifth (5th) Business Day preceding March 1st
each year. If the Primary Servicer is a Servicing Function Participant, a
Reporting Servicer or Additional Servicer, the report on an assessment of
compliance with Relevant Servicing Criteria and accountants’ report shall also
be delivered to the Certificate Administrator, the Trustee, the 17g-5
Information Provider and the Depositor (and to the Other Depositor and Other
Trustee for any Other Securitization that includes a Serviced Companion Loan),
within the time provided in Sections 10.12 and 10.13 of the Pooling and
Servicing Agreement, and if the Primary Servicer is not a Servicing Function
Participant, a Reporting Servicer or Additional Servicer, the report on an
assessment of compliance with Relevant Servicing Criteria and accountants’
report shall be delivered only to the Master Servicer.

 

Subject to other provisions of this Agreement restricting the right of the
Primary Servicer to retain subservicers or subcontractors, the provisions of
Article X of the Pooling and Servicing Agreement regarding retaining a
“Sub-Servicer,” “Subcontractor,” “Additional Servicer” or “Servicing Function
Participant” shall be applicable to any sub-servicer, subcontractor or agent
hired by the Primary Servicer to perform any of its obligations hereunder and
the Primary Servicer shall comply with such provisions.

 

If the Primary Servicer is (or was during any time relevant to the second and
third paragraphs of Section 10.14 of the Pooling and Servicing Agreement) an
Additional Servicer or Servicing Function Participant, the Primary Servicer
shall perform all of the obligations of an Affected Reporting Party contained in
the second and third paragraphs of Section 10.14 of the Pooling and Servicing
Agreement. The Primary Servicer shall also obtain the consent of the Master
Servicer (which shall not be unreasonably denied, withheld or delayed) when the
Depositor’s consent is required under this paragraph.

 

The Primary Servicer shall indemnify and hold harmless the Master Servicer, each
Certification Party, the Certificate Administrator, and the Depositor (and any
Other Depositor related to any Other Securitization that includes a Serviced
Companion Loan) (and their respective employees, directors and officers, and
each other person who controls any such entity within the meaning of either
Section 15 of the Act or Section 20 of the Exchange Act) against any and all
expenses, losses, claims, damages and other liabilities, including without
limitation the costs of investigation, legal defense and any amounts paid in
settlement of any claim or litigation arising out of (i) the failure to perform
its obligations to the Master Servicer, the Depositor (or any Other Depositor
related to an Other Securitization that includes a Serviced Companion Loan) or
Certificate Administrator (or any Other Trustee related to an Other

 



 19

 

 

Securitization that includes a Serviced Companion Loan) under this Section
3.01(c)(39) by the time required after giving effect to any applicable grace
period or cure period, or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any information delivered by or on behalf of
such party in connection with the performance of such party’s obligations under
Article X of the Pooling and Servicing Agreement, or the omission or alleged
omission to state in any such information a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iii) the failure of any Servicing Function Participant
or Additional Servicer retained by it to perform its obligations to the Master
Servicer, the Depositor (and any Other Depositor related to any Other
Securitization that includes a Serviced Companion Loan) or Certificate
Administrator (and any Other Trustee related to any Other Securitization that
includes a Serviced Companion Loan) under this Section 3.01(c)(39) by the time
required after giving effect to any applicable grace period and cure period, or
(iv) any Deficient Exchange Act Deliverable.

 

The Master Servicer shall notify the Primary Servicer if the Primary Servicer
becomes a Servicing Function Participant, an Additional Servicer, and/or a
Reporting Servicer. Upon request, the Master Servicer shall provide the Primary
Servicer with current mailing addresses of the Trustee, the Depositor, the
Certificate Administrator, the Serviced Companion Loan Holders, the applicable
Other Depositor and/or Other Trustee to whom the Primary Servicer must deliver
Exchange Act-related reports as a result of becoming a Servicing Function
Participant, an Additional Servicer and/or a Reporting Servicer.

 

If the indemnification provided for in this Section 3.01(c)(39) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor or any employee, director or officer of the Depositor, then the
Primary Servicer shall contribute to the amount paid or payable to the
indemnified party as a result of the losses, claims, damages or liabilities of
the indemnified party in such proportion as is appropriate to reflect the
relative fault of the indemnified party on the one hand and the Primary Servicer
on the other in connection with a breach of the Primary Servicer’s obligations
pursuant to this Section 3.01(c)(39).

 

(40) Sections 11.01(b)(i)-(ii). The Primary Servicer shall provide all
reasonable cooperation (with respect to information regarding the Mortgage Loans
or Serviced Companion Loans) to enable the Master Servicer to provide the
information required pursuant to Section 11.01(b)(i)-(ii) of the Pooling and
Servicing Agreement.

 

Section 3.02    Merger or Consolidation of the Primary Servicer.

 

The Primary Servicer shall keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the state of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Mortgage Loans and Serviced
Companion Loans and to perform its duties under this Agreement.

 

Any Person into which the Primary Servicer may be merged or consolidated, or any
limited liability company resulting from any merger, conversion or consolidation
to which the Primary Servicer shall be a party, or any Person succeeding to the
business of the Primary

 



 20

 

 

Servicer, or any Person succeeding to all or substantially all of the servicing
business of the Primary Servicer, shall be the successor of the Primary Servicer
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person (i)
must be a company whose business is the origination and servicing of mortgage
loans and shall be authorized to transact business in the state or states in
which the related Mortgaged Properties it is to service is situated, (ii) must
be reasonably acceptable to the Master Servicer, and (iii) shall assume in
writing the obligations of the Primary Servicer under this Agreement.

 

Section 3.03      Limitation on Liability of the Primary Servicer and Others.

 

Neither the Primary Servicer nor any Affiliates, directors, officers, employees,
members, managers, representatives or agents of the Primary Servicer (the
“Primary Servicer Parties”) will be under any liability to the Master Servicer
for any action taken, or for refraining from the taking of any action, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Primary Servicer Parties against any
breach of warranties or representations made herein, or against any liability
that would otherwise be imposed on the Primary Servicer by reason of its willful
misconduct, bad faith, fraud or negligence (or by reason of any specific
liability imposed hereunder for a breach of the Servicing Standard) in the
performance of its duties hereunder or by reason of its negligent disregard of
its obligations or duties hereunder. The Primary Servicer and any officer,
employee or Affiliate of the Primary Servicer may rely in good faith on any
document of any kind, prima facie, properly executed and submitted by any
appropriate Person respecting any matters arising hereunder. The Primary
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action unless such action is related to its duties under this Agreement
and either (i) it is specifically required to bear the cost of such action or
(ii) such action will not, in its reasonable and good faith judgment, involve it
in any ultimate expense or liability for which it would not be reimbursed
hereunder; provided, however, that the Primary Servicer may, with the consent of
the Master Servicer, undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities for which
the Master Servicer will be liable and the Primary Servicer shall be entitled to
be reimbursed to the extent the Master Servicer is reimbursed therefor by the
Trust. To the extent provided in the Pooling and Servicing Agreement, the
Primary Servicer Parties shall be indemnified by the Trust, against any Losses
incurred by the Primary Servicer in connection with any claim, loss, penalty,
fine, foreclosure, judgment, liability or legal action relating to this
Agreement, other than any Losses (i) that are specifically required to be borne
by the Primary Servicer without right of reimbursement pursuant to the terms of
this Agreement or (ii) that are incurred by reason of (A) a breach of any
representation or warranty by the Primary Servicer or (B) willful misconduct,
bad faith, fraud or negligence of the Primary Servicer in the performance of
duties under this Agreement or negligent disregard of obligations and duties
under this Agreement; provided, however, that the indemnification described in
this sentence shall be strictly limited to any actual amount of indemnification
received by the Master Servicer under the Pooling and Servicing Agreement as a
result of pursuing the Trust on behalf of the Primary Servicer for such
indemnification.

 



 21

 

 

Section 3.04     Primary Servicer Not to Resign.

 

The Primary Servicer shall not resign from the obligations and duties hereby
imposed on it except by mutual consent of the Primary Servicer and the Master
Servicer, or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Primary Servicer. Any such determination permitting the resignation of the
Primary Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Master Servicer, which Opinion of Counsel shall be in form and
substance acceptable to the Master Servicer.

 

Section 3.05     No Transfer or Assignment of Servicing.

 

With respect to the responsibility of the Primary Servicer to service the
Mortgage Loans and Serviced Companion Loans hereunder, the Primary Servicer
acknowledges that the Master Servicer has acted in reliance upon the Primary
Servicer’s independent status, the adequacy of its servicing facilities, plant,
personnel, records and procedures, its integrity, reputation and financial
standing and the continuance thereof. Without in any way limiting the generality
of this Section 3.05, the Primary Servicer shall neither assign or transfer this
Agreement or the servicing hereunder nor delegate its rights or duties hereunder
or any portion thereof, nor sell or otherwise dispose of all or substantially
all of its property or assets, without the prior written approval of the Master
Servicer, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, prior to any assignment or transfer by the
Primary Servicer of this Agreement or the servicing hereunder (the “Primary
Servicing Rights”), the Primary Servicer shall allow the Master Servicer an
opportunity to bid on the purchase of such Primary Servicing Rights. The Primary
Servicer may also solicit bids from other parties independent of the Primary
Servicer. If after receipt by the Primary Servicer of all bids, the Master
Servicer is not the highest bidder, the Master Servicer will be given the
opportunity to submit a second bid and final bid, which bid shall be given equal
consideration with all other bids.

 

Section 3.06     Indemnification.

 

The Primary Servicer Parties shall be indemnified by the Master Servicer against
any loss, liability or expense (collectively, the “Losses”) incurred by the
Primary Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement resulting from
the Master Servicer’s willful misconduct, bad faith, fraud, or negligence in the
performance of duties hereunder or negligent disregard of its obligations
hereunder. The Primary Servicer shall indemnify and hold harmless the Master
Servicer and its directors, officers, representatives, members, managers,
agents, employees or affiliates against any Losses incurred by the Master
Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement, the Pooling and
Servicing Agreement or the Certificates by reason of (1) any breach by the
Primary Servicer of a representation or warranty made by the Primary Servicer in
this Agreement or (2) any willful misconduct, bad faith, fraud or negligence by
the Primary Servicer in the performance of its obligations or duties under this
Agreement or under the Pooling and Servicing Agreement or by reason of negligent
disregard of such obligations and duties. Each indemnified party hereunder shall
give prompt written notice to the indemnitor of matters which may give rise to
liability of such indemnitor hereunder; provided, however, that failure to give
such notice

 



 22

 

 

shall not relieve the indemnitor of any liability except to the extent of actual
prejudice. This Section 3.06 shall survive the termination of this Agreement and
the termination or resignation of the Master Servicer or the Primary Servicer.

 

ARTICLE IV

DEFAULT

 

Section 4.01     Events of Default.

 

In case one or more of the following events (each, a “Primary Servicer
Termination Event”) by the Primary Servicer shall occur and be continuing, that
is to say:

 

(a)          any failure by the Primary Servicer (i) to make a required deposit
to the Primary Servicer Collection Account, the Primary Servicer Serviced Whole
Loan Collection Account or any Borrower Account on the day and by the time such
deposit was first required to be made, or (ii) to remit to the Master Servicer
or the Serviced Companion Loan Noteholders any amount required to be so
deposited or remitted by the Primary Servicer, which failure is not cured within
one (1) Business Day after such deposit or remittance is due; or

 

(b)          any failure on the part of the Primary Servicer to observe or
perform its obligations and duties in accordance with Section 3.08 of the
Pooling and Servicing Agreement; or

 

(c)          any failure on the part of the Primary Servicer to (a) make
available and certify to the Master Servicer the information called for on
Exhibit E at any time required hereunder, or (b) to timely make available and
certify to the Master Servicer the Collection Report which failure continues
unremedied for one (1) Business Day; or

 

(d)          the Primary Servicer shall fail three (3) times within any twelve
(12) month period to (a) timely deposit or remit any amounts required to be
deposited or remitted under this Agreement, or (b) timely provide to the Master
Servicer any report required by this Agreement to be provided to the Master
Servicer; or

 

(e)          any failure (other than a failure referred to in another clause in
this Section 4.01) on the part of the Primary Servicer duly to observe or
perform in any material respect any other of its covenants or agreements
contained in this Agreement which continues unremedied for a period of
twenty-five (25) days (forty (40) days in the case of failure to pay the premium
for any insurance policy required to be force placed by the Primary Servicer
pursuant to this Agreement or in any event such reasonable shorter period of
time as is necessary to avoid the commencement of foreclosure proceedings for
any lien relating to unpaid real estate taxes or assessments or a lapse in any
required insurance coverage) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Primary
Servicer by (i) the Master Servicer or (ii) an affected Serviced Companion Loan
Noteholder; provided, if that failure is capable of being cured and the Primary
Servicer is diligently pursuing that cure, that 25- or 40-day period will be
extended an additional 30 days; or

 



 23

 

 

(f)           any breach on the part of the Primary Servicer of any
representation or warranty contained in this Agreement which materially and
adversely affects the interests of the Master Servicer, any Class of
Certificateholders or Serviced Companion Loan Noteholders and which continues
unremedied for a period of thirty (30) days after the date on which notice of
such breach, requiring the same to be remedied, shall have been given to the
Primary Servicer by (i) the Master Servicer or (ii) an affected Serviced
Companion Loan Noteholder; provided, if that breach is capable of being cured
and the Primary Servicer is diligently pursuing that cure, that 30-day period
will be extended an additional 30 days; or

 

(g)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Primary Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of sixty (60) days; or

 

(h)          the Primary Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Primary Servicer or of
or relating to all or substantially all of its property; or

 

(i)          the Primary Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing; or

 

(j)          the Primary Servicer shall assign or transfer or attempt to assign
or transfer all or part of its rights and obligations hereunder except as
permitted by this Agreement; or

 

(k)          Moody’s or KBRA has (i) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Certificates or Serviced Companion
Loan Securities, or (ii) placed one or more Classes of Certificates or Serviced
Companion Loan Securities on “watch status” in contemplation of possible rating
downgrade or withdrawal (and such qualification, downgrade, withdrawal or “watch
status” placement shall not have been withdrawn by Moody’s or KBRA, as
applicable, within 60 days of such event) and, in the case of either of clause
(i) or (ii), publicly citing servicing concerns with the Master Servicer
(because of actions of the Primary Servicer) or the Primary Servicer as the sole
or a material factor in such rating action); or

 

(l)          either (a) the Primary Servicer ceases to have a commercial primary
servicer rating of at least “CPS3” from Fitch and that rating is not reinstated
within 60 days of delisting or (b) if the Primary Servicer has not been ranked
by Fitch on or after the Closing Date, and Fitch has (1) qualified, downgraded
or withdrawn its rating or ratings of one or more Classes of Certificates or (2)
within the prior 12 months, placed one or more Classes of Certificates on “watch
status” in contemplation of rating downgrade or withdrawal and, in the case of
either of clauses (1) or (2), has publicly cited servicing concerns with the
Primary Servicer as the sole or

 



 24

 

 

material factor in such rating action (and such qualification, downgrade,
withdrawal, or “watch status” placement has not been withdrawn by Fitch within
60 days of such event);

 

(m)          the net worth of the Primary Servicer, determined in accordance
with generally accepted accounting principles shall decline to less than $2
million; or

 

(n)          a Servicer Termination Event by the Master Servicer under the
Pooling and Servicing Agreement occurs, which Servicer Termination Event
occurred as a result of the failure of the Primary Servicer to perform any
obligation required under this Agreement; or

 

(o)          (1) so long as the Issuing Entity is subject to Exchange Act
reporting requirements, any failure by the Primary Servicer to deliver any
annual certification, assessment of compliance with certain servicing criteria,
any accountant’s attestation report or any other Exchange Act reporting items
that the Primary Servicer is required by this Agreement to deliver to the
Depositor, the Certificate Administrator or the Master Servicer (after any
applicable grace period), (2) the failure of the Primary Servicer to comply with
any of the requirements under Article X of the Pooling and Servicing Agreement
applicable to the Primary Servicer or the Master Servicer, including the failure
to deliver any reports, certificates or disclosure information under the
Exchange Act or under the rules and regulations promulgated under the Exchange
Act at the time such report, certification or information is required under
Article X of the Pooling and Servicing Agreement or (3) the failure of the
Primary Servicer to comply with any and all requirements to deliver any items
required by Items 1122 and 1123 of Regulation AB under any other pooling and
servicing agreement relating to any other series of certificates offered by the
Depositor or backed by a Serviced Companion Loan.

 

If any Primary Servicer Termination Event shall occur and be continuing, then,
and in each and every such case, so long as such Primary Servicer Termination
Event shall not have been remedied, the Master Servicer or, in the case of a
Primary Servicer Termination Event described in Section 4.01(o) of this
Agreement, the Depositor may terminate, by notice in writing to the Primary
Servicer, all of the rights and obligations of the Primary Servicer as Primary
Servicer under this Agreement and in and to the Mortgage Loans and the Serviced
Companion Loans and the proceeds thereof. From and after the receipt by the
Primary Servicer of such written notice, all authority and power of the Primary
Servicer under this Agreement, whether with respect to the Mortgage Loans, the
Serviced Companion Loans or otherwise, shall pass to and be vested in the Master
Servicer pursuant to and under this Section 4.01, and, without limitation, the
Master Servicer is hereby authorized and empowered to execute and deliver, on
behalf of and at the expense of the Primary Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans, the Serviced Companion Loans and related
documents, or otherwise. The Primary Servicer hereby acknowledges that the
Serviced Companion Loan Noteholder shall be entitled to direct the Trustee to
direct the Master Servicer to replace the Primary Servicer with a successor
sub-servicer for the Serviced Whole Loan pursuant to Section 7.01(c) of the
Pooling and Servicing Agreement (the “Successor Sub-Servicer”) following a
Primary Servicer Termination Event after any applicable cure periods with
respect to such Serviced Whole Loan. The Primary Servicer agrees that if it is
terminated pursuant to this Section 4.01, it shall promptly (and in any event no
later than five (5) Business

 



 25

 

 

Days subsequent to its receipt of the notice of termination) provide the Master
Servicer or the Successor Sub-Servicer, as applicable, with all documents and
records (including, without limitation, those in electronic form) requested by
it to enable it to assume the Primary Servicer’s functions hereunder, and shall
cooperate with the Master Servicer or the Successor Sub-Servicer, as applicable,
in effecting the termination of the Primary Servicer’s responsibilities and
rights hereunder and the assumption by a successor of the Primary Servicer’s
obligations hereunder, including, without limitation, the transfer within one
(1) Business Day to the Master Servicer or the Successor Sub-Servicer, as
applicable, for administration by it of all cash amounts which shall at the time
be or should have been credited by the Primary Servicer to the Primary Servicer
Collection Account, the Primary Servicer Serviced Whole Loan Collection Account,
the Collection Account, the Serviced Whole Loan Collection Account, any Escrow
Account, any Reserve Account, any Lock-Box Account, or any Cash Collateral
Account, or thereafter be received with respect to the Mortgage Loans and/or
Serviced Companion Loans (provided, however, that the Primary Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Agreement on or prior to the date of such termination, and it and its directors,
officers, employees and agents shall continue to be entitled to the benefits of
Section 3.03 of this Agreement notwithstanding any such termination).

 

In addition to any other rights the Master Servicer may have hereunder, if the
Primary Servicer fails to remit to the Master Servicer any amounts when required
to be remitted hereunder, the Primary Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the rate of Wells Fargo Bank,
National Association prime rate plus three percent (3%) per annum, applied on a
per diem basis for each day such remittance is late (i.e., said per annum rate
divided by 365 multiplied by the number of days late); but in no event shall
such interest be greater than the maximum amount permitted by law.

 

In addition to any other rights and remedies available to the Master Servicer
hereunder or at law or equity, including, without limitation, the right to a
recovery of damages, the Master Servicer may impose, and if so imposed, the
Primary Servicer shall pay, the penalties described in this paragraph for any
failure by the Primary Servicer to timely provide to the Master Servicer any
report or certification required by this Agreement to be provided to the Master
Servicer, the Collection Report required by this Agreement, the remittance
report in the form of Exhibit G required by this Agreement, or the account
reconciliations required by this Agreement (and, with respect to the account
reconciliations, such failure continues unremedied for thirty (30) days after
the time within which they are required to be delivered) (each such failure
referred to herein as a “Primary Servicer Delinquency”). The Master Servicer may
impose on the Primary Servicer a penalty of $500.00 for the first Primary
Servicer Delinquency to occur hereunder (“Initial Primary Servicer
Delinquency”), a penalty of $1,000.00 for the next Primary Servicer Delinquency
occurring within two (2) years following an Initial Primary Servicer
Delinquency, and a penalty of $1,500.00 for any other Primary Servicer
Delinquency occurring within two (2) years following an Initial Primary Servicer
Delinquency; provided, however, that if no Primary Servicer Delinquency occurs
during any two (2) year period, the first Primary Servicer Delinquency
thereafter shall be deemed to be an “Initial Primary Servicer Delinquency”. The
penalties provided for in this paragraph are not intended to constitute
liquidated damages. The rights and remedies of the Master Servicer under this
Agreement are cumulative with, and not exclusive of, any other rights or
remedies which it would otherwise have.

 



 26

 

 

Section 4.02     Waiver of Defaults.

 

The Master Servicer may waive any default by the Primary Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Primary
Servicer Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

 

Section 4.03     Other Remedies of Master Servicer.

 

During the continuance of any Primary Servicer Termination Event, so long as
such Primary Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filing of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Primary Servicer Termination
Event.

 

ARTICLE V

TERMINATION

 

Section 5.01     Termination.

 

Except as otherwise specifically set forth herein, the rights, obligations and
responsibilities of the Primary Servicer shall terminate (without payment of any
penalty or termination fee) (i) upon the later of the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan and
the remittance of all funds due hereunder or if the last Mortgage Loan becomes
an REO Mortgage Loan or the related Mortgaged Property becomes REO Property;
(ii) by mutual consent of the Primary Servicer and the Master Servicer in
writing; (iii) pursuant to Section 5.02 of this Agreement; (iv) at the option of
any purchaser of one or more Mortgage Loans pursuant to the Pooling and
Servicing Agreement, upon such purchase and only with respect to such Mortgage
Loan(s), subject to the Primary Servicer’s rights to retain accrued and unpaid
Primary Servicing Fees; (v) upon a Mortgage Loan or a Serviced Whole Loan
becoming a Specially Serviced Loan and only with respect to such Mortgage Loan
or Serviced Whole Loan or (vi) upon termination of the Pooling and Servicing
Agreement. Notwithstanding anything herein to the contrary, the Primary Servicer
shall not receive any Primary Servicing Fee upon termination of this Agreement.

  

 27

 



 

Section 5.02     Termination With Cause.

 

The Master Servicer may, at its sole option, terminate any rights the Primary
Servicer may have hereunder with respect to any or all of the Mortgage Loans or
the Serviced Companion Loans as provided in Section 4.01 of this Agreement upon
the occurrence of a Primary Servicer Termination Event.

 

Any notice of termination shall be in writing and delivered to the Primary
Servicer as provided in Section 6.05 of this Agreement.

 

Section 5.03     Intentionally Deleted.

 

Section 5.04    Termination of Duties with Respect to Specially Serviced Loans.

 

At such time as any Mortgage Loan or Serviced Whole Loan becomes a Specially
Serviced Loan, the obligations and duties of the Primary Servicer set forth
herein with respect to such Specially Serviced Loan shall cease and such
Mortgage Loan and/or Serviced Whole Loan shall no longer be subject to this
Agreement.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01     Successor to the Primary Servicer.

 

Prior to termination of the Primary Servicer’s responsibilities and duties under
this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of this Agreement,
the Master Servicer shall (i) succeed to and assume all of the Primary
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Primary Servicer in Section 3.02 of this Agreement and which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Primary Servicer under this Agreement accruing following the
termination of the Primary Servicer’s responsibilities, duties and liabilities
under this Agreement.

 

Section 6.02      Financial Statements.

 

The Primary Servicer shall, upon the request of the Master Servicer, make
available its financial statements and other records relevant to the performance
of the Primary Servicer’s obligations hereunder. It is acknowledged that the
Primary Servicer and the Master Servicer have entered into that certain
confidentiality and nondisclosure agreement dated August 8, 2013 (the “NDA”),
and that any financial statements and other information relating to the Primary
Servicer provided by the Primary Servicer to the Master Servicer pursuant to
this Agreement for the purpose of enabling the Master Servicer to receive
information related to sub-servicer reviews are subject to the terms of the NDA
by its terms; provided that information regarding the Mortgage Loans, the
Serviced Companion Loans, the Borrowers or Mortgaged Properties shall not be
subject to the NDA; and provided, further, that the NDA shall not be deemed to
restrict the Master Servicer’s use of information for the purpose of evaluating
the Primary Servicer’s performance under, and compliance with, this Agreement.

 

 28

 

 



Section 6.03     Closing.

 

The closing for the commencement of the Primary Servicer to perform the
servicing responsibilities under this Agreement with respect to the Mortgage
Loans and Serviced Companion Loans shall take place on the Closing Date. At the
Master Servicer’s option, the closing shall be either by telephone, confirmed by
letter or wire as the parties shall agree, or conducted in person, at such place
as the parties shall agree.

 

The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

 

Section 6.04       Closing Documents.

 

The Closing Documents shall consist of all of the following documents:

 

(a)          to be provided by the Primary Servicer:

 

(1)          this Agreement executed by the Primary Servicer;

 

(2)          an Officer’s Certificate of the Primary Servicer, dated the Closing
Date and in the form of Exhibit B hereto, including all attachments thereto;

 

(3)          Reserved; and

 

(4)          the account certifications in the form of Exhibit F hereto required
by Section 3.01(c)(8), (10) and (12) of this Agreement, fully completed; and

 

(b)          to be provided by the Master Servicer:

 

(1)          this Agreement executed by the Master Servicer; and

 

(2)          the Mortgage Loan Schedule, with one copy to be attached to each
counterpart of this Agreement as Exhibit A hereto; and

 

(3)          the Pooling and Servicing Agreement substantially in the form of
Exhibit C hereto.

 

Section 6.05       Notices.

 

All demands, notices, consents and communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered to the following
addresses:

 



 29

 

 

(i)if to the Master Servicer:

 

Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Reference: CFCRE 2016-C4 Asset Manager

 

with a copy to:

Wells Fargo Bank, National Association
Legal Department
301 S. College St., TW-30
D1053-300
Charlotte, North Carolina 28202-6000
Reference: Commercial Mortgage Servicing Legal Support

 

(ii)if to the Primary Servicer:

 

Berkeley Point Capital LLC
One Beacon Street, 14th Floor
Boston, MA 02108
Attention: Director and Head of Servicing

 

with a copy to:

 

Berkeley Point Capital LLC
4550 Montgomery Avenue Suite 1100
Bethesda, MD 20814
Attention: Raqual Crea-Legal Department





or such other address as may hereafter be furnished to the other party by like
notice.

 

Section 6.06      Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to the Mortgage Loans or the Serviced Companion Loans shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto waive any provision
of law which prohibits or renders void or unenforceable any provision hereof. If
the invalidity of any part, provision, representation or warranty of this
Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate, in good faith, to
develop a structure the economic effect of which is nearly as possible the same
as the economic effect of this Agreement without regard to such invalidity.

 



 30

 

 

Section 6.07      Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

Section 6.08      Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal Law.

 

Section 6.09      Protection of Confidential Information.

 

The Primary Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer, the Trustee
or the Serviced Companion Loan Noteholders, without the Master Servicer’s prior
written consent, any information pertaining to the Mortgage Loans, the Serviced
Companion Loans or any borrower thereunder, except to the extent that it is
appropriate for the Primary Servicer to do so in working with legal counsel,
auditors, taxing authorities or other governmental agencies or in accordance
with this Agreement.

 

Section 6.10      Intention of the Parties.

 

It is the intention of the parties that the Master Servicer is conveying, and
the Primary Servicer is receiving, only a contract for servicing the Mortgage
Loans and the Serviced Companion Loans. Accordingly, the parties hereby
acknowledge that the Trustee remains the sole and absolute beneficial owner of
the Mortgage Loans and all rights related thereto and that the Serviced
Companion Loan Noteholders remain the sole and absolute beneficial owner of its
related Serviced Companion Loans and all rights thereto.

 

Section 6.11      Third Party Beneficiary.

 

The Trustee, for the benefit of the Certificateholders, shall be a third party
beneficiary under this Agreement, provided that, except to the extent the
Trustee or its designee assumes the obligations of the Master Servicer hereunder
as contemplated by Section 6.12 of this Agreement, none of the Trustee, the
Trust Fund, the Certificate Administrator, the Operating Advisor, the Asset
Representations Reviewer, any successor Master Servicer, the Special Servicer,
the Serviced Companion Loan Noteholders or any Certificateholder shall have any
duties under this Agreement or any liabilities arising herefrom. The Depositor
and each Certification Party shall be a third party beneficiary under this
Agreement solely with respect to the obligations of the Primary Servicer under
Section 3.01(c)(39) of this Agreement and, with respect to the Depositor,
Section 4.01 of this Agreement.

 



 31

 

 

Section 6.12      Successors and Assigns; Assignment of Agreement.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
Primary Servicer and the Master Servicer and the respective successors and
assigns of the Primary Servicer and the Master Servicer. This Agreement shall
not be assigned, pledged or hypothecated by the Primary Servicer to a third
party except as otherwise specifically provided for herein. If the Master
Servicer shall for any reason no longer act in such capacity under the Pooling
and Servicing Agreement (including by reason of a Master Servicer Termination
Event), the Trustee or its designee or any other successor to the Master
Servicer may thereupon assume all of the rights and, except to the extent they
arose prior to the date of assumption, obligations of the Master Servicer under
this Agreement, subject to the Primary Servicer’s rights hereunder, including
the right to retain accrued and unpaid Primary Servicing Fees.

 

Section 6.13       Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

Section 6.14       Exhibits.

 

The Exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

Section 6.15       General Interpretive Principles.

 

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Section 6.16       Complete Agreement.

 

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

 

Section 6.17       Further Agreement.

 

The Primary Servicer and the Master Servicer each agree to execute and deliver
to the other such reasonable and appropriate additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.

 

Section 6.18       Amendments.

 

This Agreement may only be amended with the consent of the Primary Servicer and
the Master Servicer. The Master Servicer shall not consent to any modification
to the Pooling and Servicing Agreement in any manner which would increase the
obligations or limit the rights of a

 



 32

 

 

Primary Servicer under the Pooling and Servicing Agreement or under this
Agreement without the prior written consent of the Primary Servicer (which
consent shall not be unreasonably withheld).

 

Section 6.19       Exchange Act Rule 17g-5 Procedures.

 

(a)           Notwithstanding any provision herein to the contrary but subject
to Section 6.19(c) of this Agreement and except as required by law, the Primary
Servicer shall not provide any information directly to, or communicate with,
either orally or in writing, any Rating Agency regarding the Certificates, the
Mortgage Loans or the Serviced Companion Loans relevant to the Rating Agency’s
surveillance of the Certificates, the Mortgage Loans or the Serviced Companion
Loans, including, but not limited to, providing responses to inquiries from the
Rating Agency regarding the Certificates, the Mortgage Loans or the Serviced
Companion Loans and requests for Rating Agency Confirmation. All such
information will be provided by, and all such communications, responses and
requests will be made by, the Master Servicer in accordance with the procedures
required by the Pooling and Servicing Agreement. To the extent that the Master
Servicer is required to take any action under the Pooling and Servicing
Agreement to comply with Exchange Act Rule 17g-5, the Primary Servicer shall
cooperate and provide any information reasonably requested by the Master
Servicer to enable the Master Servicer to comply with such obligations.

 

(b)          The Primary Servicer hereby expressly agrees to indemnify and hold
harmless the Master Servicer and the Depositor and their respective officers,
directors, shareholders, members, managers, employees, agents, Affiliates and
controlling persons, and the Trust Fund (each, an “Indemnified Party”), from and
against any and all losses, liabilities, damages, claims, judgments, costs,
fees, penalties, fines, forfeitures or other expenses (including reasonable
legal fees and expenses), joint or several, to which any such Indemnified Party
may become subject, under the Act, the Exchange Act or otherwise, pursuant to a
third-party claim, insofar as such losses, liabilities, damages, claims,
judgments, costs, fees, penalties, fines, forfeitures or other expenses
(including reasonable legal fees and expenses) arise out of or are based upon
(i) the Primary Servicer’s breach of this Section 6.19 or (ii) a determination
by the Rating Agency that it cannot reasonably rely on representations made by
the Depositor or any Affiliate thereof pursuant to Exchange Act Rule
17g-5(a)(3), to the extent caused by any such breach referred to in clause (i)
above by the Primary Servicer, and will reimburse such Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim, as such
expenses are incurred.

 

(c)          None of the foregoing restrictions in this Section 6.19 prohibit or
restrict oral or written communications, or providing information, between the
Primary Servicer and any Rating Agency with regard to (i) such Rating Agency’s
review of the ratings it assigns to the Primary Servicer, (ii) such Rating
Agency’s approval of the Primary Servicer as a commercial mortgage master,
special or primary servicer or (iii) such Rating Agency’s evaluation of the
Primary Servicer’s servicing operations in general; provided, however, that the
Primary Servicer shall not provide any information relating to the Certificates
or the Mortgage Loans to such Rating Agency in connection with such review and
evaluation by such Rating Agency unless (x) borrower, property or deal specific
identifiers are redacted; (y) the Master Servicer confirms to the Primary
Servicer in writing that such information has already been provided to the 17g-5

 



 33

 

 

Information Provider and has been uploaded on to the 17g-5 Information
Provider’s Website or the Master Servicer confirms to the Primary Servicer in
writing that it has provided such information to such Rating Agency in
accordance with Section 3.14(f) of the Pooling and Servicing Agreement; or (z)
the Rating Agency confirms in writing that it does not intend to use such
information in undertaking credit rating surveillance with respect to the
Certificates.

 

Section 6.20     Notification to Primary Servicer Concerning REO Property

 

The Master Servicer shall notify the Primary Servicer if any Mortgage Loan or
Serviced Companion Loan becomes an REO Loan or if a related Mortgage Property
becomes REO Property.

 

[SIGNATURES ON NEXT PAGE]

 

 34

 

 

IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/ Nachette Hadden     Name:
Nachette Hadden
Title:   Director

 

CFCRE 2016-C4
Berkeley Point Primary Servicing Agreement

 



 

 

IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.




  Berkeley Point Capital LLC       By: /s/ Nancy Guanci     Name: Nancy Guanci
Title: Vice President         By: /s/ Ellen D. Miller     Name: Ellen D. Miller
Title: Managing Director




 

CFCRE 2016-C4
Berkeley Point Primary Servicing Agreement

 



 

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

MORTGAGE LOANS

 


 

ID   Property Name   Cut-off Date
Balance   Primary Servicing Fee              

3

 

215 West 34th Street & 218 West 35th Street

 

$45,000,000

 

0.00250%

             

5

 

Renaissance Cincinnati

 

$34,035,002

 

0.0200%

              15   GSP MHP Portfolio II   $21,723,756   0.0500%               21
 

Johnson Crossing & Shops at Westwing

  $16,395,000   0.0500%               38   Athens Sentry Self Storage  
$6,075,000   0.0700%               44   Hurley Way   $4,490,107   0.0700%



 

COMPANION LOANS

 

Loan Name   Cut-off Date
Balance   Primary Servicing Fee          

215 West 34th Street & 218 West 35th Street

 

$85,000,000

 

0.00250%

         

Renaissance Cincinnati

 

$22,690,001

 

0.0200%

 

A-1

 

 

EXHIBIT B

 

PRIMARY SERVICER’S OFFICER’S CERTIFICATE
CFCRE 2016-C4



 

I, [__________], hereby certify that I am the duly elected [______________] of
Berkeley Point Capital LLC, a [___________] organized under the laws of the
State of [____________] (the “Primary Servicer”) and further as follows:

 

1.Attached hereto as Exhibit 1 is a true, correct and complete copy of the
[certificate of formation][articles of incorporation] of the Primary Servicer
which are in full force and effect on the date hereof and which have been in
effect without amendment, waiver, rescission or modification since January 1,
2009.

 

2.Attached hereto as Exhibit 2 is a true, correct and complete copy of the
[organization document] of the Primary Servicer which are in effect on the date
hereof and which have been in effect without amendment, waiver, rescission or
modification since January 2009.

 

3.Attached hereto as Exhibit 3 is an original certificate of good standing of
the Primary Servicer, issued on [May __, 2016], and no event has occurred since
the date thereof which would impair such standing.

 

4.Attached hereto as Exhibit 4 is a true, correct and complete copy of the
corporate resolutions of the Board of Directors of the Primary Servicer
authorizing the Primary Servicer to execute and deliver the Primary Servicing
Agreement, dated as of May 1, 2016 (the “Primary Servicing Agreement”), by and
between the Primary Servicer and Wells Fargo Bank, National Association and such
resolutions are in effect on the date hereof and have been in effect without
amendment, waiver, rescission or modification since August 31, 2011.

 

5.Either (i) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Primary Servicer of or compliance by the Primary Servicer
with the Primary Servicing Agreement or the consummation of the transactions
contemplated by the Primary Servicing Agreement; or (ii) any required consent,
approval, authorization or order has been obtained by the Primary Servicer.

 

6.Neither the consummation of the transactions contemplated by, nor the
fulfillment of the terms of the Primary Servicing Agreement, conflicts or will
conflict with or results or will result in a breach of or constitutes or will
constitute a default under the charter or by-laws of the Primary Servicer, the
terms of any indenture or other agreement or instrument to which the Primary
Servicer is a party or by which it is bound or to which it is subject, or any

 



B-1

 

 



 statute or order, rule, regulation, writ, injunction or decree of any court,
governmental authority or regulatory body to which the Primary Servicer is
subject or by which it is bound.



 

7.There is no action, suit, proceeding or investigation pending or to the best
of my knowledge threatened against the Primary Servicer which, in our judgment,
either in any one instance or in the aggregate, may result in any material
adverse change in the business, operations, financial conditions, properties or
assets of the Primary Servicer or in any material impairment of the right or
ability of the Primary Servicer to carry on its business substantially as now
conducted or in any material liability on the part of the Primary Servicer or
which would draw into question the validity of the Primary Servicing Agreement
or of any action taken or to be taken in connection with the transactions
contemplated hereby, or which would be likely to impair materially the ability
of the Primary Servicer to perform under the terms of the Primary Servicing
Agreement.

 

8.Each person listed on Exhibit 5 attached hereto who, as an officer or
representative of the Primary Servicer, signed the Primary Servicing Agreement
and any other document delivered prior hereto or on the date hereof in
connection with the Primary Servicing Agreement, was, at the respective times of
such signing and delivery, and is now, a duly elected or appointed, qualified
and acting officer or representative of the Primary Servicer, who holds the
office set forth opposite his or her name on Exhibit 5, and the signatures of
such persons appearing on such documents are their genuine signatures.

 

9.The Primary Servicer is duly authorized to engage in the transactions
described and contemplated in the Primary Servicing Agreement.

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Primary Servicer.

        Dated:     By         Name:
Title:





 

I, [____________], an [____________________] of Berkeley Point Capital LLC,
hereby certify that [______________] is the duly elected, qualified and acting
Senior Vice President of the Primary Servicer and that the signature appearing
above is his genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

B-2

 

 

Dated:     By         Name:
Title:





 

B-3

 

 

EXHIBIT 5
to

 

Primary Servicer’s Officer’s Certificate



 

Name Title Signature                                      



 



B-4

 

 

EXHIBIT C

 

POOLING AND SERVICING AGREEMENT

 

Previously Delivered.

 

C-1

 

 

EXHIBIT D

 

[RESERVED]

 

D-1

 

 

EXHIBIT E

 

QUARTERLY SERVICING CERTIFICATION
 

Primary Servicer:        __________________________________________________   
 

RE:          CFCRE 2016-C4
 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above referenced Primary Servicer, we certify that with
respect to the mortgage loans and companion loans serviced by us for Wells Fargo
Bank, National Association that as of the quarter ending except as otherwise
noted below:

 

·All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 

·All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents.

 

·On all required insurance policies, the loss payee is in the name of the Trust.

 

·All UCC Financing Statements have been renewed prior to expiration.

 

·All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.

 

·All letters of credit are transferred to the Trust as beneficiary and are
properly renewed.

 

·Lockboxes are being serviced in accordance with loan documents.

 

·All required loan documents, third party reports and underwriting files are
complete and all applicable loan documents have been properly assigned to the
Trust.

 



EXCEPTIONS:           

 



      Servicing Officer   Date

 

E-1

 

 

EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION
CFCRE 2016-C4

 

Securitization:
___________________________________________________________________________________________________________________

 

Sub Servicer:
___________________________________________________________________________________________________________________

 

  ________ New Account ________ Change of Account Information       Indicate
purpose of account (check all that apply):             ________ Principal &
Interest ________ Deposit Clearing   ________ Taxes & Insurance ________
Disbursement Clearing   ________ Reserves (non-interest bearing) ________
Suspense   ________ Reserves (interest bearing)    

 

Account Number:
_______________________________________________________________________________________________________________

 

Account Name:
_________________________________________________________________________________________________________________

 

Depository Institution (and Branch):

          Name:
___________________________________________________________________________________________________________________
        Street:
___________________________________________________________________________________________________________________

 

   City, State,
Zip:____________________________________________________________________________________________________________

 

    Rating Agency: _____________________________________________ Rating:
_______________________________________________________

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 

Prepared by:
____________________________________________________________________________________________________________________

 

Signature:
______________________________________________________________________________________________________________________

 

Title:
__________________________________________________________________________________________________________________________

 

Date:
__________________________________________________________________________________________________________________________

      Telephone: _________________________________________________________  
Fax: ______________________________________________

 

F-1

 

 

EXHIBIT G

 

FORM OF COLLECTION REPORT

 

CFCRE 2016-C4

 

Month of________


 




 1
 2
 3
4
5
6
7
8
9
10
11
12
13
14
15
16
17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39            
                                                                  Sub
Serv ID 
Master
Servicer
Loan#
Sub-Servicer Loan#  Prosp
ID Sched
Due
Date
Begin Balance Prior to
Pmt
Ending Balance After Pmt Paid Thru Date Current Note Rate Sub-
Servicer
Fee Rate Sched Prin Pmt Sched Int Pmt Sched P&I Amount Sched Sub- Serv Fee Sched
Addl Sub- Sub Fee  Neg Am/
Deferred Int Amount Unsched Principal Rec’d  Other Principal Adjust  Other
Interest Adjust  Liq/ Prepmt Date  Prepmt Penalty / YM Rec’d Prepmt Int
Exc/Short Liq/ Prepmt Code
T&I Advances O/S
Pmt Eff Date Recd
Actual Principal Rec’d
Actual (Gross) Interest Rec’d Actual Sub- Servicer Fee Paid Addl Sub-Sub Fee
Paid Actual (Net) Interest Rec’d Late Charges Rec’d Default Interest Rec’d Assum
Fees Rec’d Addl Fees Rec’d Remittance Amount Actual Loan Balance Total Reserve
Balance Pmt Loan Status Comments                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                  0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00   0.00 0.00  
0.00   0.00 0.00 0.00     0.00 0.00 0.00 0.00 0.00                              
                                                                               
                                          NET REMIT
TO MS -        

 

G-1

 

 

EXHIBIT H

 

FORM OF CERTIFICATE OF INSURANCE





Primary Servicer:     

 

RE:CFCRE 2016-C4

 

Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and the above-named Primary Servicer, we certify with
respect to the Mortgage Loans and Serviced Companion Loans serviced by us for
Wells Fargo Bank, National Association that all required insurance policies are
in full force and effect on the mortgaged premises in the form and amount and
with the coverage required by the Servicing Agreement(s).

 

Servicing Officer   Date



 

H-1

 

 



EXHIBIT I

 

NEW LEASE INFORMATION 

            Loan #   Property Type:   Tenant:  

    Property Name/Address:  

            Term (Years, Months):   Sq Ft Gross Rentable:   Net Rentable  

        Begin Lease Date:     Retail

        End Lease Date:     Office

        Occupancy Date (if diff):     Other

 

        Minimum Rent      (S/SF/YR)

                (Mo/Yr) Escalation: CPI Other Change to on         Change to on
        Change to on         Change to on        

 

Percentage Rent 

        % Amount For % Rent Due:     For   Monthly   Up to   Quarterly   Up to  
Annually

        Breakpoint (S/Yr)   Sales Report Due:            

    (Mo/Yr)   Change to   on   Monthly Change to   on   Quarterly Change to   on
  Annually

 

Recoveries 

          Taxes     Per  

          Insurance     Per  

          Cam     Per  

          HVAC     Per  

          Adver/Promo     Per  

                Per  

                Per  

          Management     Per  

  

I-1

 

 

Renewal Options 

          Term     SF  

          Minimum rent     Gross Rentable  

          % Rent     Net Rentable  

 

Landlord Costs

         Alterations:  

           Commissions:   

           Moving Allowances:  

         Buyout Clauses:  

        Other:  

    Building Insurance Requirements   Tenant maintains fire & ED on building(s);
will need coverage to renew
Does not furnish building coverage
General liability naming landlord mortgagee as additional insured; will need
coverage for
review
General liability without mentioning landlord’s mortgagee; do not need coverage
    Waiver of Subrogation  

N/A
Mutual; will need endorsement
Landlord only; will need endorsement
Tenant only; do not need endorsement

    Comments:     Attachments:     Original Lease
Original Subordination Agreement

 

I-2

 

 

EXHIBIT J

 

MONTHLY ACCOUNTS CERTIFICATION

 

Primary Servicer:    

 

RE:CFCRE 2016-C4

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above named Primary Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of the last day of the calendar month immediately preceding
the month in which this certificate is dated, all collection accounts and
servicing accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Primary Servicer’s management, except as otherwise
noted below:

 

EXCEPTIONS:   



 

 



 

 





 

Servicing Officer   Date



 

 

 

 